EXHIBIT 10.1

 
FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
December 22, 2006, is by and among CHATTEM, INC., a Tennessee corporation (the
"Borrower"), each of the Borrower's Domestic Subsidiaries (individually a
"Guarantor" and collectively with the Borrower, the "Credit Parties"), the
Persons identified as lenders on the signature pages hereto (the "Lenders") and
BANK OF AMERICA, N.A., as agent for the Lenders (in such capacity, the "Agent").


W I T N E S S E T H


WHEREAS, the Credit Parties, the Lenders, and the Agent are parties to that
certain Credit Agreement dated as of February 26, 2004 (as amended from time to
time, the "Existing Credit Agreement");


WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement; and


WHEREAS, the Lenders have agreed to amend the Existing Credit Agreement on the
terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


PART I
DEFINITIONS


SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:


"Acquisition Documents" means the Asset Purchase Agreement and such other
agreements, instruments and documents required to consummate the Jewel
Acquisition.


"Amended Credit Agreement" means the Existing Credit Agreement as amended
hereby.


"Asset Purchase Agreement" means that certain Asset Purchase Agreement dated as
of October 5, 2006, among Johnson & Johnson, Pfizer Inc. and the Borrower, as
amended by that certain letter agreement dated November 27, 2006.


"Fifth Amendment Effective Date" means the date on which the conditions
precedent set forth in Subpart 3.1 are satisfied.


"JEWEL Acquisition" means the acquisition by the Borrower of the Purchased
Assets pursuant to and in accordance with the Acquisition Documents.


"Purchased Assets" has the meaning assigned to such term in the Asset Purchase
Agreement.



--------------------------------------------------------------------------------


SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.


PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT


SUBPART 2.1 Amendments to Existing Credit Agreement. The Existing Credit
Agreement is hereby amended in its entirety to read in the form attached to this
Amendment as Exhibit A. The modifications to the Existing Credit Agreement shall
be effective as of the Fifth Amendment Effective Date and shall apply from such
date (and not retroactively) unless otherwise specifically set forth in the
Amended Credit Agreement.


SUBPART 2.2 Schedules and Exhibits. Those certain Schedules and Exhibits
attached to this Amendment shall replace the corresponding Schedules and
Exhibits to the Existing Credit Agreement or shall be added to the Existing
Credit Agreement, as applicable. All other Schedules and Exhibits to the
Existing Credit Agreement shall not be modified or otherwise affected.


SUBPART 2.3 Security Agreement. The first two sentences of Section 20(a) of the
Security Agreement are hereby amended to read as follows:


THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to this
Security Agreement may be brought in the courts of the State of New York sitting
in New York City or the United States District Court of the Southern District
and any appellate court thereof and, by execution and delivery of this Security
Agreement, each Credit Party hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of such
courts.


SUBPART 2.4 Pledge Agreement. The first two sentences of Section 8(a) of the
Pledge Agreement are hereby amended to read as follows:


THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to this
Pledge Agreement may be brought in the courts of the State of New York sitting
in New York City or the United States District Court of the Southern District
and any appellate court thereof and, by execution and delivery of this Pledge
Agreement, each Pledgor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of such courts.


PART III
CONDITIONS TO EFFECTIVENESS


SUBPART 3.1 Closing Conditions. This Amendment shall be and become effective as
of the date on which the following conditions shall have been satisfied (in form
and substance reasonably acceptable to the Agent):



--------------------------------------------------------------------------------


(a) Executed Amendment. Receipt by the Agent of counterparts of this Amendment,
which collectively shall have been duly executed on behalf of the Borrower, the
Guarantors, the Lenders and the Agent;


(b) Acquisition-Related Material Adverse Effect. There shall not have occurred
any change, effect, event, circumstance, occurrence or state of facts, either
alone or in combination, which has had or could reasonably be expected to have a
material adverse effect on (i) the business, results of operations or financial
condition of the Business (as defined in the Asset Purchase Agreement) or the
Purchased Assets (as defined in the Asset Purchase Agreement), taken as a whole,
or (ii) the ability of any Parent Divesting Entity (as defined in the Asset
Purchase Agreement) to consummate the transactions contemplated by the Asset
Purchase Agreement (collectively, an “Acquisition-Related Material Adverse
Effect”); provided that none of the following changes, effects, events,
circumstances, occurrences or states of facts shall be deemed, either alone or
in combination with any other event specified in clauses (A) through (H) below,
to constitute an Acquisition-Related Material Adverse Effect, or be taken into
account in determining whether there has been or would reasonably be expected to
be an Acquisition-Related Material Adverse Effect: (A) changes or effects in the
general economic conditions or the securities, syndicated loan, credit or
financial markets; (B) changes in generally accepted accounting principles; (C)
changes or effects, including legal, tax or regulatory changes, that generally
affect the industry in which the Business operates and that do not
disproportionately affect the Business relative to other participants in such
industry; (D) changes or effects that arise out of or are attributable to the
commencement, occurrence, continuation or intensification of any war, sabotage,
armed hostilities or acts of terrorism; (E) earthquakes, hurricanes or other
natural disasters; (F) any failure by the Business to meet internal projections
or forecasts for any period (it being understood that the facts or occurrences
giving rise or contributing to any such failure may be deemed to constitute, or
be taken into account in determining whether there has been or would reasonably
be expected to be, an Acquisition-Related Material Adverse Effect); (G) changes
or effects that arise out of or are attributable to the public announcement that
Pfizer Inc. would pursue strategic options for its consumer healthcare business
or the negotiation, execution, public announcement or performance of the
Pfizer/J&J Purchase Agreement (as defined in the Asset Purchase Agreement) or
the Asset Purchase Agreement, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners or
employees; and (H) any matter disclosed in the schedules to the Asset Purchase
Agreement where an adverse effect is reasonably apparent from the face of such
disclosure.


(c) Corporate Documents. Receipt by the Agent of the following:


(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the Fifth
Amendment Effective Date.


(ii) Bylaws. A copy of the bylaws of each Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Fifth Amendment Effective Date.


(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Credit Party approving and adopting this Amendment, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or
 

--------------------------------------------------------------------------------


assistant secretary of such Credit Party to be true and correct and in force and
effect as of the Fifth Amendment Effective Date.


(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation.


(d) Opinion of Counsel. Receipt by the Lenders of an opinion, or opinions (which
shall cover, among other things, authority, legality, validity, binding effect,
enforceability and attachment and perfection of liens), reasonably satisfactory
to the Agent, addressed to the Agent and the Lenders and dated as of the Fifth
Amendment Effective Date, from legal counsel to the Credit Parties.


(e) Collateral. The Agent shall have received, in form and substance
satisfactory to the Agent:


(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Credit Party or where a filing would need to be made in order to perfect
the Agent's security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens; and


(ii) searches of ownership of, and Liens on, intellectual property of each
Credit Party in the appropriate governmental offices.


(f) Consents. All governmental, shareholder and third party consents (including
Hart-Scott-Rodino clearance, if required) and approvals necessary in connection
with the JEWEL Acquisition shall have been obtained; all such consents and
approvals shall be in force and effect; and all applicable waiting periods shall
have expired without any action being taken by any authority that could
restrain, prevent or impose any material adverse condition on the JEWEL
Acquisition or that could seek or threaten any of the foregoing, and no
Requirement of Law shall be applicable which has, or could reasonably be
expected to have, such effect.


(g) Officer's Certificate. The Agent shall have received a certificate executed
by the chief financial officer of the Borrower as of the Fifth Amendment
Effective Date stating that, immediately after giving effect to this Amendment,
the JEWEL Acquisition and all the transactions contemplated herein or therein,
(1) the Borrower and each of its Subsidiaries is Solvent, (2) no Default or
Event of Default exists under Section 9.1(a) or Section 9.1(f) of the Credit
Agreement and (3) (A) all of the representations and warranties referenced in
clause (i) of Subpart 3.1(k) are true and correct in all material respects and
(B) all of the representations and warranties referenced in clause (ii) of
Subpart 3.1(k) are true and correct in all material respects, subject to the
proviso in such clause (ii) of such Subpart 3.1(k).


(h) Fees and Expenses. Payment by the Credit Parties of all fees and expenses
owed by them to the Lenders and the Agent.


(i) JEWEL Acquisition. Receipt by the Agent of (i) satisfactory evidence that
the JEWEL Acquisition shall have been consummated in accordance with the Asset
Purchase Agreement and applicable law (ii) a copy, certified by a Responsible
Officer of the Borrower as true and complete, of the Acquisition Documents,
together with all exhibits and schedules
 

--------------------------------------------------------------------------------


thereto, which Asset Purchase Agreement has not been altered, amended or
otherwise changed or supplemented in a manner adverse to the Lenders in any
material respect or any condition therein material to the interests of the
Lenders waived, in each case without the prior written consent of the
Administrative Agent (which shall not be unreasonably withheld).


(j) No Default. No Default or Event of Default under Section 9.1(a) or Section
9.1(f) of the Credit Agreement shall exist or be continuing either prior to or
after giving effect to the incurrence of the Term Loan on the Fifth Amendment
Effective Date.


(k) Representations and Warranties. (i) The representations and warranties made
by the Credit Parties pursuant to Sections 6.3, 6.4, 6.5, 6.7, 6.16, 6.17 and
6.30 of the Credit Agreement are true and correct in all material respects and
(ii) all representations and warranties other than those referenced in clause
(i) are true and correct in all material respects, except for, with respect to
the representations and warranties referenced in this clause (ii), breaches of
such representations and warranties that would not, individually or in the
aggregate, have a material adverse effect on the business, results of operations
or financial condition of the Borrower and its Subsidiaries, taken as a whole,
provided that none of the changes, effects, events, circumstances, occurrences
or states of fact of the type specified in clauses (A) through (H) of subsection
(b) above (with all references therein to the Business being substituted with
references to the Borrower) shall be deemed, either alone or in combination with
any other such event, to constitute a material adverse effect; and
provided further that the only representations relating to the Business (as
defined in the Asset Purchase Agreement) the making of which shall be a
condition precedent hereof shall be such of the representations made by the
Parent Divesting Entities (as defined in the Asset Purchase Agreement) as are
material to the interests of the Lenders, but only to the extent that the
Borrower has the right to terminate its obligations under the Asset Purchase
Agreement as a result of a breach of such representations in the Asset Purchase
Agreement.


(l) Fixed Charge Coverage Ratio. Receipt by the Agent of a calculation
satisfactory to the Agent calculating the Fixed Charge Coverage Ratio (as
defined in the Subordinated Indenture) for the Borrower’s most recently ended
four fiscal quarters for which internal financial statements are available at an
amount of at least 2.5 to 1.0 on a pro forma basis after giving effect to the
incurrence of the Term Loan on the Fifth Amendment Effective Date.


(m) Other. Receipt by the Agent of such other documents, instruments, agreements
or information as reasonably requested by any Agent relating to the Credit
Parties and the transactions contemplated by this Amendment.


PART IV
MISCELLANEOUS


SUBPART 4.1 Representations and Warranties. Each Credit Party hereby represents
and warrants to the Agent and the Lenders that (a) no Default or Event of
Default exists on and as of the date hereof, (b) each Credit Party has the
requisite corporate power and authority to execute, deliver and perform this
Amendment and (c) the representations and warranties set forth in Section 6 of
the Amended Credit Agreement are true and correct in all material respects as of
the date hereof (except for those which expressly relate to an earlier date).
Each Credit Party acknowledges and confirms that the Borrower's obligations to
repay the outstanding principal amount of the Loans are unconditional and not
subject to any offsets, defenses or counterclaims.



--------------------------------------------------------------------------------


SUBPART 4.2 Acknowledgment. Each Guarantor hereby acknowledges and consents to
all of the terms and conditions of this Amendment and agrees that this Amendment
does not operate to reduce or discharge the Guarantors' obligations under the
Amended Credit Agreement or the other Credit Documents.


SUBPART 4.3 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 4.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Amended Credit Agreement.


SUBPART 4.5 References in Other Credit Documents. All references to the Credit
Agreement in each of the Credit Documents shall hereafter mean the Existing
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Amended Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


SUBPART 4.6 Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.


SUBPART 4.7 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.


SUBPART 4.8 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


SUBPART 4.9 New Lenders. From and after the Fifth Amendment Effective Date, by
execution of this Amendment, each Person identified as a “Lender” on the
signature pages hereto that is not already a Lender under the Existing Credit
Agreement (a “New Lender”) hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, such Person will be deemed to be a party to the
Existing Credit Agreement as amended hereby and a “Lender” for all purposes of
the Existing Credit Agreement as amended hereby, and shall have all of the
obligations of a Lender thereunder as if it had executed the Existing Credit
Agreement, as amended hereby. Such Person hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Lenders contained in the Existing Credit Agreement, as amended
hereby. The Commitment Percentage of each Lender as of the Fifth Amendment
Effective Date is set forth opposite the name of such Lender on Schedule 1.1(a)
attached hereto.
 


[remainder of page intentionally left blank]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Borrower, the Guarantors and the Lenders have caused this
Amendment to be duly executed on the date first above written.


BORROWER:
CHATTEM, INC.,
a Tennessee corporation


By: /s/Robert E. Bosworth
Name: Robert E. Bosworth
Title: President and Chief Operating Officer






GUARANTORS:          SIGNAL INVESTMENT & MANAGEMENT CO.,
a Delaware corporation


By: /s/Robert E. Bosworth      
Name: Robert E. Bosworth
Title: President






SUNDEX, LLC,
a Tennessee limited liability company


By: /s/Robert E. Bosworth
Name:  Robert E. Bosworth
Title: President






CHATTEM (CANADA) HOLDINGS, INC.,
a Delaware corporation


By: /s/Robert E. Bosworth
Name: Robert E. Bosworth
Title: President
 
CHATTEM, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------


 
AGENT:            BANK OF AMERICA, N.A.,

         
in its capacity as Agent

 
By: /s/ Ronaldo Naval
Name: Ronaldo Naval
Title: Vice President






LENDERS:                                                           BANK OF
AMERICA, N.A.,
in its capacity as a Lender


By: /s/ John M. Hall
Name: John M. Hall
Title: Senior Vice President




 
SUNTRUST BANK
 
By: /s/ Kap Yarbrough     
Name: Kap Yarbrough
Title: Banking Officer


 
 
BRANCH BANKING AND TRUST COMPANY
 
By: /s/ R. Andrew Beam      
Name: R. Andrew Beam
Title: Senior Vice President




 
NATIONAL CITY BANK
 
By: /s/ Kevin L. Anderson      
Name: Kevin L. Anderson
Title: Senior Vice President






CHATTEM, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL ASSOCIATION
 
By: /s/ Susan T. Gallagher      
Name: Susan T. Gallagher
Title: Vice President




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 



CHATTEM, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------




EXHIBIT A



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------


Schedule 1.1(a)


COMMITMENT PERCENTAGES




 
Lender
 
Revolving Commitment
Revolving Loan Commitment Percentage
 
Term Loan Commitment
Term Loan Commitment Percentage
         
Bank of America, N.A.
$45,000,000
45.000000000%
$300,000,000
100.000000000%
National City Bank
$20,000,000
20.000000000%
   
Branch Banking and Trust Company
$15,000,000
15.000000000%
   
SunTrust Bank
$10,000,000
10.000000000%
   
Wachovia Bank,
National Association
$10,000,000
10.000000000%
             
Total
$100,000,000
100.000000000%
$300,000,000
100.000000000%






 
 
 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------


Schedule 11.2


PROCESSING AND RECORDATION FEES


The Administrative Agent will charge to the assigning Lender a processing and
recordation fee (an “Assignment Fee”) in the amount of $3,500 for each
assignment; provided, however, that in the event of two or more concurrent
assignments to members of the same Assignee Group (which may be effected by a
suballocation of an assigned amount among members of such Assignee Group) or two
or more concurrent assignments by members of the same Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group), the Assignment Fee will be $3,500 plus the amount set forth below:


Transaction
Assignment Fee
   
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
 
-0-
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------


Exhibit 2.1


FORM OF NOTICE OF BORROWING


Date: __________, 20___


To: Bank of America, N.A., as Agent


Re:
Credit Agreement dated as of February 26, 2004 among Chattem, Inc. (the
"Borrower") the Domestic Subsidiaries of the Borrower from time to time party
thereto, Bank of America, N.A., as Agent and the Lenders party thereto (as the
same may be amended, modified, extended or restated from time to time, the
"Credit Agreement").



1.
This Notice of Borrowing is made pursuant to the terms of the Credit Agreement.
All capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Credit Agreement.




2.
The undersigned hereby requests (select one):



o  A borrowing of Revolving Loans 


o  A borrowing of the Term Loan 


o  A conversion or continuation of Revolving Loans


o  A conversion or continuation of the Term Loan



3.
On _______________, 20___ (which is a Business Day).




4.
In the amount of $__________.



5.
The interest rate option applicable to the requested Revolving Loans shall be:



a. ________ the Adjusted Base Rate


b. ________ the Adjusted Eurodollar Rate for an Interest Period of:



       
________ one month

       
________ two months

       
________ three months

       
________ six months

 
6.
The representations and warranties made by the Credit Parties in the Credit
Documents are true and correct in all material respects at and as if made on the
date hereof.



7.
As of the date hereof, no Default or Event of Default has occurred and is
continuing or would be caused by this Notice of Borrowing.



8.
No circumstances, events or conditions have occurred since the Closing Date
which would have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------



 
9.
After giving effect to such Borrowing of Revolving Loans, the sum of the
Revolving Loans outstanding plus LOC Obligations outstanding plus the Swingline
Loans outstanding shall not exceed the Revolving Commitment Amount.



10.
The incurrence by the Borrower of the requested Loan is permitted by the
Subordinated Indenture, including Section 4.09 thereof, and such requested Loan
shall constitute "Senior Indebtedness" as defined therein.







CHATTEM, INC.


By: _______________________________
Name: _____________________________
Title: ______________________________




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

--------------------------------------------------------------------------------


Exhibit 2.1(b)


FORM OF INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT


THIS INCREMENTAL TERM LOAN LENDER JOINDER AGREEMENT dated as of __________,
200__ (this “Agreement”) is by and among each of the Persons identified as
“Incremental Term Loan Lenders” on the signature pages hereto (each, an
“Incremental Term Loan Lender”), Chattem, Inc., a Tennessee corporation (the
“Borrower”), the Guarantors, and Bank of America, N.A., as Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of February 26, 2004
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Borrower, the Guarantors, the Lenders and the
Agent, the Lenders have agreed to provide the Borrower with a revolving credit
and term loan facility;


WHEREAS, pursuant to Section 2.1(c) of the Credit Agreement, the Borrower has
requested that each Incremental Term Loan Lender provide a portion of the
Incremental Term Loan under the Credit Agreement; and


WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.  Each Incremental Term Loan Lender severally agrees to make its portion of
the Incremental Term Loan in a single advance to the Borrower on the date hereof
in the amount of its respective Incremental Term Loan Commitment; provided that,
after giving effect to such advances, the aggregate principal amount of the
Incremental Term Loan shall not exceed [________________ MILLION DOLLARS
($____________)]. The Incremental Term Loan Commitment and Commitment Percentage
for each of the Incremental Term Loan Lenders shall be as set forth on Schedule
2.01 attached hereto. The existing Schedule 1.1(a) to the Credit Agreement shall
be deemed to be amended to include the information set forth on Schedule 1.1(a)
attached hereto, which reflects the commitments and commitment percentages of
the Incremental Term Loan Lenders, pursuant to Section 2.1(c) of the Credit
Agreement.


2.  The Applicable Percentage with respect to the Incremental Term Loan shall be
(a) [_______%], with respect to Eurodollar Loans, and (b) [_______%], with
respect to Base Rate Loans.


3.  The Incremental Term Loan Maturity Date shall be [   ].


4.  The Borrower shall repay to the Incremental Term Loan Lenders the principal
amount of the Incremental Term Loan in quarterly installments on the dates set
forth below as follows:
 

--------------------------------------------------------------------------------



 

       
 
Date
Principal
Amortization Payment
 
Date
Principal
Amortization Payment
                                           
Incremental Term Loan
Maturity Date
 
Outstanding Amount
Total:
 



5.  Each Incremental Term Loan Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Incremental Term Loan Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Incremental Term Loan Lender thereunder
and shall have the obligations of a Incremental Term Loan Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Incremental Term
Loan Lender, and (v) if it is a foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
on the Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Incremental Term
Loan Lender.


6.  Each of the Agent, the Borrower, and the Guarantors agrees that, as of the
date hereof, each Incremental Term Loan Lender shall (a) be a party to the
Credit Agreement and the other Credit Documents, (b) be an “Incremental Term
Loan Lender” for all purposes of the Credit Agreement and the other Credit
Documents and (c) have the rights and obligations of an Incremental Term Loan
Lender under the Credit Agreement and the other Credit Documents.


7.  The address of each Incremental Term Loan Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Loan Lender to the Agent.


8.  This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.


9.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDERS:       


By: ___________________________________
Name:
Title:




BORROWER:        CHATTEM, INC.,
a Tennessee corporation


By:___________________________________
Name:
Title:




GUARANTORS:                                  SIGNAL INVESTMENT & MANAGEMENT CO.,
a Delaware corporation


By:___________________________________
Name:
Title:






SUNDEX, LLC,
a Tennessee limited liability company
 
By:___________________________________
Name:
Title:






CHATTEM (CANADA) HOLDINGS, INC.,
a Delaware corporation


By:___________________________________
Name:
Title:
 

--------------------------------------------------------------------------------






Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Agent
 
By:___________________________________
Name:
Title:




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Exhibit 2.6(c)


FORM OF TERM NOTE


_________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term Loan made by the Lender to the Borrower under that certain
Credit Agreement, dated as of February 26, 2004 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., as Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Credit Agreement.
All payments of principal and interest shall be made to the Agent for the
account of the Lender in Dollars in immediately available funds at the Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.


This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan and payments with respect
thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.


THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 

 
CHATTEM, INC.,


 
By: ______________________________________
Name:   ___________________________________
Title: _____________________________________       


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Exhibit 2.6(d)


FORM OF INCREMENTAL TERM NOTE


_________________


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Incremental Term Loan
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Incremental Term Loan made by
the Incremental Term Loan Lender to the Borrower under that certain Credit
Agreement dated as of February 26, 2004 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of the
Incremental Term Loan from the date of the Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Incremental Term Loan Joinder Agreement. All payments of
principal and interest shall be made to the Agent for the account of the
Incremental Term Loan Lender in Dollars in immediately available funds at the
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.


This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Incremental Term Loan made by the
Incremental Term Loan Lender shall be evidenced by one or more loan accounts or
records maintained by the Incremental Term Loan Lender in the ordinary course of
business. The Incremental Term Loan Lender may also attach schedules to this
Incremental Term Note and endorse thereon the date, amount and maturity of the
Incremental Term Loan and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Incremental Term Note.


THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


CHATTEM, INC.,
a Tennessee corporation


By: ___________________________________
Name:
Title:
 

--------------------------------------------------------------------------------


Exhibit 7.1(c)


FORM OF OFFICER’S CERTIFICATE


For the fiscal quarter ended _________________, 200__.


I, ______________________, chief financial officer [or chief accounting officer]
of Chattem, Inc. (the “Borrower”) hereby certify that, with respect to that
certain Credit Agreement dated as of February 26, 2004 (as it may be amended,
modified, extended or restated from time to time, the “Credit Agreement”; all of
the defined terms in the Credit Agreement are incorporated herein by reference)
among the Borrower, the other Credit Parties party thereto, the Lenders party
thereto and Bank of America, N.A., as Agent:


[Use the following paragraph a for fiscal year-end financial statements:]


a.  Attached hereto as Schedule 1 are calculations demonstrating compliance by
the Credit Parties with the financial covenants contained in Section 7.12 of the
Credit Agreement as of the end of the fiscal period referred to above and a
calculation of Excess Cash Flow for the fiscal year ended as of the above date.


[Use the following paragraph a for fiscal quarter-end financial statements:]


a.  Attached hereto as Schedule 1 are calculations demonstrating compliance by
the Credit Parties with the financial covenants contained in Section 7.12 of the
Credit Agreement as of the end of the fiscal period referred to above.




b.  No Default or Event of Default has occurred under the Credit Agreement.1  
 
c.  The Borrower - prepared quarterly financial statements which accompany this
certificate fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries and have been prepared in accordance with
GAAP, subject to changes resulting from normal year-end audit adjustments.


 


This ______ day of ___________, ____.




CHATTEM, INC.


                                _______________________________________________
Chief Financial Officer [or Chief
Accounting Officer]
 
____________________________
 
1     If a Default or Event of Default shall have occurred an explanation of
such Default or Event of Default shall be provided on a separate page together
with an explanation of the action taken or proposed to be taken by the Credit
Parties with respect thereto.
 

--------------------------------------------------------------------------------


Schedule 1




1.
Fixed Charge Coverage Ratio
                       
(a)
EBITDA
 
$
                   
(b)
Capital Expenditures
 
$
                   
(c)
Taxes paid in cash
 
$
                   
(d)
EBITDA minus
           
Capital Expenditures minus
       
 
 
Taxes paid in cash
           
[(a) - (b) - (c)]
 
$
                   
(e)
cash Interest Expense
 
$
                   
(f)
Scheduled Funded Debt
           
Payments
 
$
                   
(g)
cash dividends
 
$
                   
(h)
[(f) + (g) + (h)]
 
$
                   
(i)
Fixed Charge Coverage
           
Ratio [(d) / (h)]
 
:1.0
               
2.
Leverage Ratio
                       
(a)
Funded Debt
 
$
                   
(b)
EBITDA
 
$
                   
(c)
Funded Debt to
           
EBITDA Ratio
           
[(a) / (b)]
 
:1.0
               
3.
Senior Secured Leverage Ratio
                       
(a)
Funded Debt secured
           
by a Lien
 
$
                 
(b)
EBITDA
 
$
                   
(c)
Senior Leverage Ratio
           
[(a) / (b)]
 
:1.0
 

 
 

--------------------------------------------------------------------------------


 

             
4.
Brand Value
                       
(a)
fair market value of all brand
 
 
   
 
 
or product lines
 
$
                   
(b)
Senior Secured Indebtedness
 
$
                   
(c)
ratio of brand value to
           
Senior Secured Indebtedness
           
[(a)/(b)]
 
:1.0
 

 
[include the follow calculation for fiscal year-end financial statements:]
 


5.
Excess Cash Flow
                   
(a)
EBITDA
 
$
               
(b)
Capital Expenditures
         
paid in cash
 
$
               
(c)
cash consideration paid
         
in connection with a
         
Permitted Acquisition
 
$
               
(d)
cash Interest Expense
 
$
               
(e)
Taxes paid in cash
 
$
             
(f)
Scheduled Funded Debt
         
Payments
 
$
 
 
         
(g)
voluntary prepayments
       
made on the Term Loan
 
$
             
(h)
Excess Cash Flow
         
[(a) - (b) - (c) - (d)
     
- (e) - (f) - (g)]
 
$
 

 
 

--------------------------------------------------------------------------------


Exhibit 11.3


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor's rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, Letters of Credit and Swingline Loans and the guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 
1.
Assignor:
 
____________________________________________________
       
2.
Assignee:
 
____________________________________________________
     
[and is an Affiliate/Approved Fund of [identify Lender]2]
       
3.
Borrower:
 
Chattem, Inc.
       
4.
Agent:
 
Bank of America, N.A., as the administrative agent under the Credit Agreement
       
5.
Credit Agreement:
 
Credit Agreement dated as of February 26, 2004 among Borrower, the Guarantors
party thereto, the Lenders parties thereto and Bank of America, N.A., as Agent
       
6.  
Assigned Interest:
 
 

 
Facility Assigned3
Aggregate Amount of Commitment/Loans for all Lenders* 
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%

 
_____________________________
2    Select as applicable.
3    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.)
 

--------------------------------------------------------------------------------


 

[7. Trade Date:   ______________]5

     

Effective Date: _____________ ___, 20___  [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR

           
[NAME OF ASSIGNOR]



By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Title:
 
 
[Consented to and]6  Accepted:


BANK OF AMERICA, N.A. as
Agent


By__________________________________
Title:


[Consented to:]7


[BANK OF AMERICA, N.A., as Issuing Lender]


By__________________________________
Title:


CHATTEM, INC.,
a Tennnessee corporation


By__________________________________
Title:
 
 

--------------------------------------------------------------------------------

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
4   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
5   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
6   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
7   To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement. 


--------------------------------------------------------------------------------


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.      Representations and Warranties.


1.1.   Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.   Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.3(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.3(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.


2.     Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.



--------------------------------------------------------------------------------


3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



_____________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


CREDIT AGREEMENT
 
among
 
CHATTEM, INC.,
 
as Borrower,
 
THE DOMESTIC SUBSIDIARIES OF BORROWER,
 
as Guarantors,
 
THE LENDERS IDENTIFIED HEREIN,
 
AND
 
BANK OF AMERICA, N.A.,
 
as Agent
 
DATED AS OF FEBRUARY 26, 2004
 
AND AMENDED AS OF DECEMBER 22, 2006
 
BANC OF AMERICA SECURITIES LLC,
 
as Sole Lead Arranger and Book Manager
 
 



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Page


Section 1
DEFINITIONS AND ACCOUNTING TERMS
1
1.1
Definitions
1
1.2
Computation of Time Periods and Other Definitional Provisions
22
1.3
Accounting Terms
22
1.4
Times of Day.
23
Section 2
CREDIT FACILITIES
23
2.1
Loans
23
2.2
Letter of Credit Subfacility.
26
2.3
Swingline Loans.
32
2.4
Continuations and Conversions
34
2.5
Minimum Amounts.
35
2.6
Notes.
35
SECTION 3
GENERAL PROVISIONS APPLICABLE TO LOANS
36
3.1
Interest
36
3.2
Place and Manner of Payments
36
3.3
Prepayments
38
3.4
Fees.
39
3.5
Repayment of Loans.
40
3.6
Computations of Interest and Fees
41
3.7
Pro Rata Treatment
42
3.8
Allocation of Payments After Acceleration
43
3.9
Sharing of Payments
44
3.10
Capital Adequacy
45
3.11
Inability To Determine Interest Rate
45
3.12
Illegality
45
3.13
Requirements of Law
46
3.14
Taxes
46
3.15
Indemnity
48
3.16
Replacement of Lenders
49
SECTION 4
GUARANTY
49
4.1
Guaranty of Payment
49
4.2
Obligations Unconditional
50
4.3
Modifications
50
4.4
Waiver of Rights
51
4.5
Reinstatement
51
4.6
Remedies
51
4.7
Limitation of Guaranty
52
4.8
Rights of Contribution
52
SECTION 5
CONDITIONS PRECEDENT
52
5.1
Closing Conditions
52
5.2
Conditions to All Extensions of Credit
55
SECTION 6
REPRESENTATIONS AND WARRANTIES
55
6.1
Financial Condition
55

 
i
i

--------------------------------------------------------------------------------


6.2
No Material Change
56
6.3
Organization and Good Standing
56
6.4
Due Authorization
56
6.5
No Conflicts
56
6.6
Consents
57
6.7
Enforceable Obligations
57
6.8
No Default
57
6.9
Ownership
57
6.10
Indebtedness
57
6.11
Litigation
57
6.12
Taxes
57
6.13
Compliance with Law
58
6.14
ERISA
58
6.15
Subsidiaries
59
6.16
Use of Proceeds; Margin Stock
59
6.17
Government Regulation
59
6.18
Environmental Matters
59
6.19
Intellectual Property
60
6.20
Solvency
61
6.21
Investments
61
6.22
No Financing of Corporate Takeovers
61
6.23
Jurisdiction of Organization, Etc
61
6.24
Disclosure
61
6.25
Licenses, etc
61
6.26
No Burdensome Restrictions
62
6.27
Brokers' Fees
62
6.28
Labor Matters
62
6.29
Collateral Documents
62
6.30
Subordination
62
SECTION 7
AFFIRMATIVE COVENANTS
62
7.1
Information Covenants
62
7.2
Preservation of Existence and Franchises
66
7.3
Books and Records
66
7.4
Compliance with Law
66
7.5
Payment of Taxes and Other Indebtedness
66
7.6
Insurance
67
7.7
Maintenance of Property
67
7.8
Performance of Obligations
68
7.9
Collateral
68
7.10
Use of Proceeds
68
7.11
Audits/Inspections
68
7.12
Financial Covenants
68
7.13
Additional Credit Parties
69
7.14
Ownership of Subsidiaries
69
7.15
Appraisal Reports
69
7.16
Post-Closing Matters
70
SECTION 8
NEGATIVE COVENANTS
70
8.1
Indebtedness
70
8.2
Liens
71
8.3
Nature of Business
71

 
ii

--------------------------------------------------------------------------------


8.4
Consolidation and Merger
71
8.5
Sale or Lease of Assets
71
8.6
Advances, Investments and Loans
72
8.7
Restricted Payments
72
8.8
Transactions with Affiliates
72
8.9
Fiscal Year; Organizational Documents
73
8.10
Prepayments of Indebtedness
73
8.11
Subordinated Debt
73
8.12
Limitations
74
8.13
Sale Leasebacks
74
8.14
Negative Pledges
74
8.15
Capital Expenditures
74
8.16
Operating Leases
74
SECTION 9
EVENTS OF DEFAULT
75
9.1
Events of Default
75
9.2
Acceleration; Remedies
77
SECTION 10
AGENCY PROVISIONS
78
10.1
Appointment and Authority
78
10.2
Rights as a Lender
79
10.3
Exculpatory Provisions
79
10.4
Reliance by Agent
80
10.5
Delegation of Duties
80
10.6
Resignation of Agent
80
10.7
Non-Reliance by Agent and Other Lenders
81
10.8
No Other Duties, Etc
81
10.9
Agent May File Proofs of Claim
81
10.10
Collateral and Guaranty Matters
82
SECTION 11
MISCELLANEOUS
83 
11.1
Notices; Effectiveness; Electronic Communications
83
11.2
Right of Set-Off
84
11.3
Successors and Assigns
84
11.4
No Waiver; Remedies Cumulative
88
11.5
Payment of Expenses; Indemnification.
88
11.6
Amendments, Waivers and Consents
89
11.7
Counterparts
91
11.8
Headings
91
11.9
USA PATRIOT Act Notice
91
11.10
Survival of Indemnification and Representations and Warranties
91
11.11
Governing Law; Venue
91
11.12
Waiver of Jury Trial
92
11.13
Time
92
11.14
Severability
92
11.15
Entirety
92
11.16
Binding Effect; Further Assurances
93
11.17
Designated Senior Indebtedness
93
11.18
Treatment of Certain Information; Confidentiality
93
11.19
No Advisory or Fiduciary Responsibility
94
     

iii

--------------------------------------------------------------------------------


SCHEDULES
 
Schedule 1.1(a)
Commitment Percentages
Schedule 1.1(b)
Existing Permitted Investments
Schedule 6.10
Indebtedness
Schedule 6.15
Subsidiaries
Schedule 6.18
Environmental Matters
Schedule 6.19
Intellectual Property
Schedule 6.23
Jurisdiction of Organization
Schedule 7.6
Insurance
Schedule 8.2
Liens
Schedule 8.8
Affiliate Transactions
Schedule 11.1
Notices
Schedule 11.2
Processing and Recordation Fees



EXHIBITS
 
Exhibit 2.1
Form of Notice of Borrowing
Exhibit 2.1(b)
Form of Incremental Term Loan Joinder Agreement
Exhibit 2.3
Form of Swingline Loan Notice
Exhibit 2.4
Form of Notice of Continuation/Conversion
Exhibit 2.6(a)
Form of Revolving Note
Exhibit 2.6(b)
Form of Swingline Note
Exhibit 2.6(c)
Form of Term Note
Exhibit 2.6(d)
Form of Incremental Term Note
Exhibit 7.1(c)
Form of Officer's Certificate
Exhibit 7.13
Form of Joinder Agreement
Exhibit 11.3
Form of Assignment and Assumption



iv

--------------------------------------------------------------------------------


CREDIT AGREEMENT




THIS CREDIT AGREEMENT (as amended, supplemented, restated or otherwise modified
from time to time, this "Credit Agreement"), is entered into as of February 26,
2004 among CHATTEM, INC., a Tennessee corporation (the "Borrower"), each of the
Borrower's Domestic Subsidiaries, individually a "Guarantor" and collectively
the "Guarantors"), the Lenders (as defined herein), and BANK OF AMERICA, N.A.,
as agent for the Lenders (in such capacity, the "Agent").


RECITALS


WHEREAS, the Borrower has requested that the Lenders provide credit facilities
for the purposes hereinafter set forth; and


WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrower on the terms and conditions hereinafter set forth;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




SECTION 1


DEFINITIONS AND ACCOUNTING TERMS


1.1 Definitions.


As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:


"Additional Credit Party" means each Person that becomes a Guarantor after the
Closing Date, as provided in Section 7.13.


"Adjusted Base Rate" means the Base Rate plus the Applicable Percentage.


"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage.


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Agent.


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. "Control"
means the possession, directly or indirectly, of the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors of a Person or (b) to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. "Controlled" has the meaning correlative thereto.

1

--------------------------------------------------------------------------------


"Agent" means Bank of America, N.A. or any successor administrative agent
appointed pursuant to Section 10.9.


"Agent's Office" means the Agent's address and, as appropriate, account as set
forth on Schedule 11.1 or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.


"Agent-Related Persons" means the Agent, together with its Affiliates
(including, in the case of Bank of America in its capacity as the Agent, the
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.


"Applicable Percentage" means for purposes of calculating (a) the applicable
interest rate for any day for Revolving Loans, the applicable rate for any day
for the Letter of Credit Fees and the applicable rate for any day for the Unused
Fee, the appropriate applicable percentages corresponding to the Leverage Ratio
in effect as of the most recent Calculation Date as shown below:


Pricing
Level
 
 
 
Leverage
Ratio
 
Applicable Percentage For Eurodollar Loans and Letter of Credit Fee
 
Applicable Percentage For Base Rate
Loans
 
 
 
Applicable Percentage for
Unused Fees
 
I
 
 
<1.50 to 1.0
 
 
1.00%
 
 
0.00%
 
 
0.250%
 
 
II
 
 
>1.50 to 1.0 but < 2.50 to 1.0
 
 
1.25%
 
 
0.00%
 
 
0.300%
 
 
III
 
> 2.50 to 1.0
 
but < 3.25 to 1.0
 
 
1.50%
 
 
0.00%
 
 
0.350%
 
 
IV
 
> 3.25 to 1.0 but
 
< 3.75 to 1.0
 
 
1.75%
 
 
0.25%
 
 
0.400%
 
 
V
 
> 3.75 to 1.0
 
 
2.00%
 
 
0.50%
 
 
0.500%
 



, (b) the applicable interest rate for any day for the Term Loan, a percentage
per annum equal to (i) 1.75% for Eurodollar Loans and (ii) 0.75% for Base Rate
Loans and (c) the applicable interest rate for any day for the Incremental Term
Loan, the percentage(s) per annum set forth in the Incremental Term Loan Joinder
Agreement. The Applicable Percentage for Revolving Loans, Letter of Credit Fees
and the Unused Fee shall be determined and adjusted quarterly on the date (each
a "Calculation Date") five Business Days after the date by which the Borrower is
required to provide the officer's certificate in accordance with the provisions
of Section 7.1(c); provided, however, if the Borrower fails to provide the
officer's certificate required by Section 7.1(c) on or before the most recent
Calculation Date or fails to deliver a copy of such officer's certificate to the
Agent as required by Section 7.1(c), the Applicable Percentage for Revolving
Loans, Letter of Credit Fees and the Unused Fee from such Calculation Date shall
be based on Pricing Level V until such time that an appropriate officer's
certificate is provided whereupon the Applicable Percentage shall be determined
by the then current Leverage Ratio. Each Applicable Percentage for Revolving
Loans, Letter of Credit Fees and the Unused Fee shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Percentage shall be applicable to all
2

--------------------------------------------------------------------------------


existing Revolving Loans and Letters of Credit as well as any new Revolving
Loans or Letters of Credit made or issued.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Arranger" means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.


"Asset Disposition" means the disposition of any or all of the assets of the
Borrower or any of its Subsidiaries whether by sale, lease, transfer or
otherwise but excluding (a) the sale, lease, license, transfer or other
disposition of inventory in the ordinary course of business; (b)  the sale,
lease, license, transfer or other disposition in the ordinary course of business
of surplus, obsolete or worn out property no longer used or useful in the
conduct of business of any Credit Party and its Subsidiaries, (c) any sale,
lease, license, transfer or other disposition of property to any Credit Party or
any Subsidiary; provided, that if the transferor of such property is a Credit
Party (i) the transferee thereof must be a Credit Party or (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 8.6 and (d) dispositions otherwise permitted under Sections 8.5(a), (b),
(e), (f) or (g).


"Asset Purchase Agreement" means that certain Asset Purchase Agreement dated as
of October 5, 2006, among Johnson & Johnson, Pfizer Inc. and the Borrower, as
amended by that certain letter agreement dated November 27, 2006.


"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


"Assignment and Assumption" means an Assignment and Assumption substantially the
form of Exhibit 11.3(b).


"Bank of America" means Bank of America, N.A. and its successors.


"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the "prime rate" announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.


"Base Rate Loan" means any Loan bearing interest at a rate determined by
reference to the Base Rate.


"Borrower" means the Person identified as such in the heading hereof, together
with any successors and permitted assigns.

3

--------------------------------------------------------------------------------


"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina; provided that in the
case of Eurodollar Loans, such day is also a day on which dealings between banks
are carried on in Dollar deposits in the London interbank market.


"Calculation Date" has the meaning set forth in the definition of Applicable
Percentage.


"Capital Expenditures" means all expenditures of the Credit Parties and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases; provided, however
that Capital Expenditures shall not include Permitted Acquisitions.


"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


"Capital Stock" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


"Cash Collateralize" has the meaning assigned to such term in Section 2.2(g).


"Cash Equivalents" means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than two years from
the date of acquisition, provided that solely with respect to HBA Indemnity
Company, Ltd ("HBA") such securities of a type described in this subpart (a)
owned by HBA may have maturities of not more than twenty-four months from the
date of acquisition, (b) Dollar denominated (or with respect to Foreign
Subsidiaries, Dollar denominated and non Dollar denominated) time deposits,
including eurodollar time deposits, and certificates of deposit of (i) any
Lender, (ii) any domestic (or with respect to Foreign Subsidiaries, any domestic
or nondomestic) commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody's
is at least P-1 or the equivalent thereof (any such bank being an "Approved
Bank"), in each case with maturities of not more than two years from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody's and maturing within 270 days of the date of acquisition, (d)
repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which the Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) Investments in money market investment programs
registered under
4

--------------------------------------------------------------------------------


the Investment Company Act of 1940, as amended, which are administered by
reputable financial institutions having capital of at least $500,000,000 and
rated AA (or the equivalent thereof) or better by S&P or Aa (or the equivalent
thereof) or better by Moody's, with maturities of not more than two years from
the date of acquisition and (f) auction rate preferred stock issued by any
domestic corporation rated AA (or the equivalent thereof) or better by S&P or Aa
(or the equivalent thereof) or better by Moody's, with maturities of not more
than two years from the date of acquisition.


"Change of Control" means any of the following events: either (i) a "person" or
a "group" (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the "beneficial owner" (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of more than 35% of the then
outstanding voting stock of the Borrower, (ii) a majority of the Board of
Directors of the Borrower shall consist of individuals who are not Continuing
Directors; "Continuing Director" means, as of any date of determination, (A) an
individual who on the date two years prior to such determination date was a
member of the Borrower's Board of Directors or (B) any new Director whose
nomination for election by the Borrower's shareholders was approved by a vote of
at least 75% of the Directors then still in office who either were Directors on
the date two years prior to such determination date or whose nomination for
election was previously so approved, (iii) the occurrence of a Change of Control
(under and as defined in the Subordinated Indenture) or (iv) the occurrence of a
"Change of Control (or any comparable term) under, and as defined in, the
Convertible Indenture.


"Closing Date" means the date hereof.


"Code" means the Internal Revenue Code of 1986, as amended, modified, succeeded
or replaced from time to time.


"Collateral" means all collateral referred to in and covered by the Collateral
Documents.


"Collateral Documents" means the Security Agreement, the Pledge Agreement and
such other documents executed and delivered in connection with the creation of
the Agent's security interests, for the benefit of the Lenders, in the assets of
the Credit Parties.


"Commitment Percentage" means, with respect to each Lender at any time, (a) with
respect to such Lender's Revolving Commitment at any time, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the total Revolving Commitments of all Lenders at such
time; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the Issuing Lender to make LOC Borrowings have been terminated
pursuant to Section 9.2, then the Commitment Percentage of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof, (b) with respect to such Lender's outstanding Term
Loan at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the principal amount of the Term
Loan held by such Lender at such time and the denominator of which is the
aggregate principal amount of the Term Loan at such time and (c) with respect to
such Lender's outstanding Incremental Term Loan at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the principal amount of the Incremental Term Loan held by
such Lender at such time and the denominator of which is the aggregate principal
amount of the Incremental Term Loan at such
5

--------------------------------------------------------------------------------


time. The Commitment Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 1.1(a), in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, or in any amendment of this Agreement,
as applicable.


"Commitments" means any of the Revolving Commitments, the LOC Commitment, the
Swingline Commitment, the Term Loan Commitments and/or the Incremental Term Loan
Commitments.


"Convertible Indenture" means that certain Indenture with respect to the 2.00%
Convertible Notes due 2013, dated as of November 22, 2006 among the Borrower and
U.S. Bank, National Association, as amended, modified, restated or supplemented
from time to time in accordance with the terms thereof and hereof.


"Convertible Notes" means the unsecured convertible notes due 2013 issued by the
Borrower pursuant to the terms of the Convertible Indenture.


"Credit Agreement" has the meaning assigned to such term in the preamble.


"Credit Documents" means this Credit Agreement, the Notes, the LOC Documents,
any Joinder Agreement, the Collateral Documents, the Incremental Term Loan
Joinder Agreement and the Fee Letter.


"Credit Parties" means the Borrower and the Guarantors, and "Credit Party" means
any one of them.


"Credit Party Obligations" means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders and the Agent, whenever
arising, under this Credit Agreement, the Notes, the Collateral Documents or any
of the other Credit Documents to which the Borrower or any other Credit Party is
a party (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code), (b) all
liabilities and obligations, whenever arising, owing from the Borrower to any
Lender, or any Affiliate of a Lender, arising under any Hedging Agreement and
(c) all obligations under any Treasury Management Agreement between any Credit
Party and any Lender or Affiliate of a Lender.


"Debt Issuance" means the issuance by the Borrower or any Domestic Subsidiary of
any Indebtedness other than Indebtedness permitted under Section 8.1.


"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to make a Loan or purchase a participation interests required pursuant to
the terms of this Credit Agreement, (b) has failed to pay to the Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.


"Domestic Subsidiaries" means all Subsidiaries of the Borrower that are
domiciled, incorporated or organized under the laws of any state of the United
States or the District of Columbia.

6

--------------------------------------------------------------------------------


"Dollars" and "$" means dollars in lawful currency of the United States of
America.


"Earn Out Obligations" means, with respect to an acquisition of all of the
Capital Stock of another Person, all or substantially all of the assets of
another Person or a brand or product line of another Person, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such transaction. The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.


"EBITDA" means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Net Income for such period
(excluding the effect of any extraordinary or other non-recurring gains and
losses outside of the ordinary course of business) plus (b) an amount which, in
the determination of Net Income for such period has been deducted for (i)
Interest Expense for such period, (ii) total federal, state, foreign or other
income taxes for such period, (iii) all depreciation and amortization for such
period, (iv) for the fiscal quarter periods ending on November 30, 2005 and
February 28, 2006, any non-recurring charges incurred by the Borrower during
such periods in connection with the redemption or prepayment of Subordinated
Debt in accordance with Section 8.11 of the Credit Agreement (and the
termination of related Hedging Agreements), including all premiums, fees and
legal costs related thereto in an aggregate amount not to exceed $2,750,000 in
the case of non-cash charges and $2,000,000 in the case of cash charges, (v) to
the extent incurred during the applicable period and subsequent to November 30,
2003, the amount of any write-down of goodwill required under FASB 142 in an
aggregate amount not to exceed $40,000,000, all as determined in accordance with
GAAP and (vi) non-cash expenses required under FASB 123R in connection with
unvested stock options less (c) an amount which, in the determination of Net
Income for such period, has been included for the recovery and/or reversal of
charges or reserves in connection with the Borrower's phenylpropanolamine
litigation. Notwithstanding the foregoing, for purposes of calculating EBITDA
(x) as of fiscal quarter ending May 31, 2007, EBITDA shall be actual EBITDA for
the fiscal quarter period ending May 31, 2007 multiplied by four, (y) as of the
fiscal quarter ending August 31, 2007, EBITDA shall be actual EBITDA for the two
successive fiscal quarter periods ending August 31, 2007 multiplied by two and
(z) as of the fiscal quarter ending November 30, 2007, EBITDA shall be actual
EBITDA for the three successive fiscal quarter periods ending November 30, 2007
multiplied by 4/3.


"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 11.3(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.3(b)(iii)).


"Environmental Laws" means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


"Equity Issuance" means any issuance by the Borrower to any Person of shares of
its Capital Stock, other than (a) any issuance of any shares of its Capital
Stock pursuant to the exercise of options or warrants, (b) any shares of its
Capital Stock pursuant to the conversion of any debt securities (including the
Convertible Notes) to equity and (c) any issuance by the
7

--------------------------------------------------------------------------------


Borrower of shares of its Capital Stock to employees and directors pursuant to
employees or directors stock plans.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect form time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.


"ERISA Affiliate" means an entity, whether or not incorporated, which is under
common control with any Credit Party or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes any Credit Party or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.


"Eurodollar Base Rate" means, for any Interest Period with respect to any
Eurodollar Loan:



 
(a)
the rate per annum equal to the rate determined by the Agent to be the offered
rate that appears on the page of the Telerate screen (or any successor thereto)
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or




 
(b)
if the rate referenced in the preceding clause (a) does not appear on such page
or service or such page or service shall not be available, the rate per annum
equal to the rate determined by the Agent to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or




 
(c)
if the rates referenced in the preceding clauses (a) and (b) are not available,
the rate per annum (rounded upward to the next 1/100th of 1%) determined by the
Agent as the rate of interest at which deposits in Dollars for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America's London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two Business Days
prior to the first day of such Interest Period.



"Eurodollar Loan" means any Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.


"Eurodollar Rate" means, for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Agent to be equal to the quotient
obtained by dividing (a) the Eurodollar Base Rate for such Eurodollar Loan for
such Interest Period by (b) one minus the Eurodollar Reserve Percentage for such
Eurodollar Loan for such Interest Period.

8

--------------------------------------------------------------------------------


"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as "Eurocurrency liabilities"). The
Eurodollar Rate for each outstanding Eurodollar Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.


"Event of Default" has the meaning assigned to such term in Section 9.1.


"Excess Cash Flow" means, for any period for the Borrower and its Subsidiaries,
an amount equal to the sum of (a) EBITDA minus (b) Capital Expenditures paid in
cash minus (c) any cash consideration paid in connection with a Permitted
Acquisition, minus (d) the cash portion of Interest Expense minus (e) federal,
state and other taxes to the extent paid in cash during such period minus (f)
the sum of Scheduled Funded Debt Payments minus (g) the amount of any voluntary
prepayments made on the Term Loan during such period, in each case on a
consolidated basis determined in accordance with GAAP.


"Existing Indenture" means that certain Indenture dated as of March 24, 1998
among the Borrower, Signal and SouthTrust Bank of Alabama, National Association,
as trustee, as amended, modified, restated or supplemented from time to time.


"Extension of Credit" means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance or extension of,
or participation in, a Letter of Credit by such Lender.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.


"Fee Letter" means that certain letter agreement, dated as of October 4, 2006,
between Bank of America, BAS and the Borrower, as amended, modified,
supplemented or replaced from time to time.


"Fifth Amendment" means that certain Fifth Amendment to Credit Agreement dated
as of December 22, 2006 among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.


"Fifth Amendment Effective Date" means the date on which the conditions
precedent set forth in Subpart 3.1 of the Fifth Amendment are satisfied.

9

--------------------------------------------------------------------------------


"Fixed Charge Coverage Ratio" means, as of the end of each fiscal quarter of the
Borrower, for the twelve month period ending on such date, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the ratio of (a) the sum
of (i) EBITDA for the applicable period minus (ii) Capital Expenditures for the
applicable period minus (iii) federal, state and other income taxes paid in cash
for the applicable period to (b) the sum of (i) cash Interest Expense for the
applicable period plus (ii) Scheduled Funded Debt Payments for the applicable
period plus (iii) cash dividends (other than those permitted by clause (i) of
Section 8.7) paid during the applicable period.


"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed a single jurisdiction.


"Foreign Subsidiaries" means all Subsidiaries of the Borrower that are not
Domestic Subsidiaries.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


"Funded Debt" means, with respect to any Person, without duplication, (a) all
obligations (other than Hedging Agreements) of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made, (c)
all obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of assets or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof, but including Earn Out
Obligations) which would appear as liabilities on a balance sheet of such Person
in accordance with GAAP, (e) the implied principal component of all obligations
of such Person under Capital Leases, (f) commercial letters of credit and the
maximum amount of all performance and standby letters of credit issued or
bankers' acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(g) all preferred Capital Stock issued by such Person and required by the terms
thereof to be redeemed, or for which mandatory sinking fund payments are due, by
a fixed date), (h) the principal portion of all obligations of such Person under
Synthetic Leases, (i) the aggregate amount of uncollected accounts receivable of
such Person subject at such time to a sale of receivables (or similar
transaction) to the extent such transaction is effected with recourse to such
Person (whether or not such transaction would be reflected on the balance sheet
of such Person in accordance with GAAP), (j) all Funded Debt of others secured
by (or for which the holder of such Funded Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, assets owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed, (k) all Guaranty
Obligations of such Person with respect to Funded Debt of another Person and (l)
the Funded Debt of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer to the extent such Indebtedness
is recourse to such Person.

10

--------------------------------------------------------------------------------


"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.


"Governmental Authority" means any federal, state, local, provincial or foreign
court or governmental agency, authority, instrumentality or regulatory body.


"Guarantor" means each of the Domestic Subsidiaries of the Borrower and each
Additional Credit Party which has executed a Joinder Agreement, together with
their successors and assigns.


"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations of any other
Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (a) to purchase any such
Indebtedness or other obligation or any property constituting security therefor,
(b) to advance or provide funds or other support for the payment or purchase of
such Indebtedness or obligation or to maintain working capital, solvency or
other balance sheet condition of such other Person (including, without
limitation, maintenance agreements, comfort letters, take or pay arrangements,
put agreements or similar agreements or arrangements) for the benefit of the
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of such
Indebtedness or obligation, or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.


"Hazardous Materials" means any substance, material or waste defined or
regulated in or under any Environmental Laws.


"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity purchase or option agreement or other
interest or exchange rate or commodity price hedging agreement.


"Honor Date" has the meaning assigned to such term in Section 2.2(c).


"Incremental Term Loan" shall have the meaning provided in Section 2.1(c).


"Incremental Term Loan Commitment" means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
Incremental Term Loan hereunder pursuant to the Incremental Term Loan Lender
Joinder Agreement; provided that, at any time after the funding of the
Incremental Term Loan, determinations of "Required Lenders" and of "Required
Incremental Term Loan Lenders" shall include the aggregate principal amount of
the Incremental Term Loan.


"Incremental Term Loan Lender" means each of the Persons identified as an
"Incremental Term Loan Lender" in the Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.

11

--------------------------------------------------------------------------------


"Incremental Term Loan Lender Joinder Agreement" means a joinder agreement,
substantially in the form of Exhibit 2.1(b), executed and delivered in
accordance with the provisions of Section 2.2(h).


"Incremental Term Loan Maturity Date" shall be as set forth in the Incremental
Term Loan Lender Joinder Agreement.


"Incremental Term Note" or "Incremental Term Notes" means the promissory notes
of the Borrower in favor of each of the Incremental Term Loan Lenders evidencing
the Incremental Term Loan provided pursuant to Section 2.1, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time and as evidenced
in the form of Exhibit 2.6(d).


"Indebtedness" means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of assets or services purchased by such Person (other than trade
debt incurred in the ordinary course of business and due within six months of
the incurrence thereof, but including Earn Out Obligations) which would appear
as liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed, (g) all Guaranty Obligations of such Person, (h) the
principal portion of all obligations of such Person under Capital Leases, (i)
all obligations of such Person under Hedging Agreements, (j) commercial letters
of credit and the maximum amount of all standby letters of credit issued or
bankers' acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) the principal portion of all obligations of such Person under Synthetic
Leases, (l) all preferred Capital Stock issued by such Person and which by the
terms thereof could be (at the request of the holders thereof or otherwise) be
subject to mandatory sinking fund payments, redemption or other acceleration by
a fixed date, (m) all obligations of such Person to repurchase any securities
issued by such Person at any time on or prior to the Term Loan Maturity Date
which repurchase obligations are related to the issuance thereof, including,
without limitation, obligations commonly known as residual equity appreciation
potential shares, (n) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent such Indebtedness is recourse to such Person and (o) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP).


"Indemnified Liabilities" has the meaning assigned to such term in Section
11.5(b).


"Indemnitees" has the meaning assigned to such term in Section 11.5(b).
12

--------------------------------------------------------------------------------


"Information" has the meaning assigned to such term in Section 11.18.


"Interest Expense" means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, all interest expense, including the
interest component under Capital Leases and Synthetic Leases, as determined in
accordance with GAAP.
"Interest Payment Date" means (a) as to Base Rate Loans and Swingline Loans, the
last Business Day of each fiscal quarter of the Borrower and on the Termination
Date, the Term Loan Maturity Date and the Incremental Term Loan Maturity Date
(if any) and (b) as to Eurodollar Loans, on the last day of each applicable
Interest Period and on the Termination Date, the Term Loan Maturity Date and the
Incremental Term Loan Maturity Date (if any) and in addition if the Interest
Period for a Eurodollar Loan is more than 3 months, then at 3 month intervals
beginning on the date 3 months from the beginning of the Interest Period.


"Interest Period" means, as to Eurodollar Loans, a period of one, two, three and
six months' duration, as the Borrower may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions thereof);
provided, however, (a) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (b) no
Interest Period with respect to any Revolving Loan shall extend beyond the
Termination Date, (c) no Interest Period with respect to the Term Loan shall
extend beyond the Term Loan Maturity Date, (d) no Interest Period with respect
to the Incremental Term Loan shall extend beyond the Incremental Term Loan
Maturity Date and (e) where an Interest Period begins on a day for which there
is no numerically corresponding day in the calendar month in which the Interest
Period is to end, such Interest Period shall end on the last Business Day of
such calendar month.


"Investment" means (a) the acquisition (whether for cash, property, services,
assumption of Indebtedness, securities or otherwise) of assets (including,
without limitation, inventory, fixed assets, trademarks or tradenames), shares
of Capital Stock, bonds, notes, debentures, partnership, joint venture or other
ownership interests or other securities of any Person or (b) any deposit with,
or advance, loan or other extension of credit to, any Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty
Obligation incurred for the benefit of such Person.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


"Issuing Lender" means Bank of America.


"JEWEL Acquisition" means the acquisition by the Borrower of the Purchased
Assets pursuant to and in accordance with the Asset Purchase Agreement.


"Joinder Agreement" means a Joinder Agreement substantially in the form of
Exhibit 7.13.


"Lenders" means any of the Persons identified as a "Lender" on the signature
pages hereto, and any Person which may become a Lender by way of assignment in
accordance with the terms
13

--------------------------------------------------------------------------------


hereof, together with their successors and permitted assigns and each
Incremental Term Loan Lender, and, as the context requires, includes the Issuing
Lender and the Swingline Lender.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.


"Letter of Credit" means any letter of credit issued by the Issuing Lender for
the account of the Borrower in accordance with the terms of Section 2.2(a).


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Issuing Lender.


"Letter of Credit Expiration Date" means the day that is thirty days prior to
the Termination Date (or, if such day is not a Business Day, the next preceding
Business Day).


"Letter of Credit Fee" has the meaning assigned to such term in Section
3.4(b)(i).


"Leverage Ratio" means, as of the end of each fiscal quarter of the Borrower,
with respect to the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) Funded Debt on such date to (b) EBITDA for the twelve month period
ending on such date.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).


"Loan" or "Loans" means the Revolving Loans, the Term Loan, the Incremental Term
Loan and/or the Swingline Loans (or a portion of any Revolving Loan or Swingline
Loan), individually or collectively, as appropriate.


"LOC Advance" means, with respect to each Lender, such Lender's funding of its
participation in any LOC Borrowing in accordance with its Commitment Percentage.


"LOC Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans.


"LOC Commitment" means the commitment of the Issuing Lender to issue Letters of
Credit, and to honor payment obligations under Letters of Credit hereunder in an
aggregate face amount at any time outstanding (together with the amounts of any
unreimbursed drawings thereon) of up to the LOC Committed Amount.


"LOC Committed Amount" means FIVE MILLION DOLLARS ($5,000,000).


"LOC Documents" means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application therefor, and any agreements, instruments,
guarantees or other documents (whether
14

--------------------------------------------------------------------------------


general in application or applicable only to such Letter of Credit) governing or
providing for (i) the rights and obligations of the parties concerned or at risk
or (ii) any collateral security for such obligations.


"LOC Obligations" means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate of all
Unreimbursed Amounts, including all LOC Borrowings. For all purposes of this
Credit Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
"outstanding" in the amount so remaining available to be drawn.


"Material Adverse Effect" means a material adverse effect, after taking into
account applicable insurance (to the extent the provider thereof has the
financial ability to support its obligations with respect thereto and is not
disputing same), on (a) the operations, financial condition, business or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of a Credit Party to perform its respective obligations under this Credit
Agreement, or any of the other Credit Documents or (c) the validity or
enforceability of this Credit Agreement, or any of the other Credit Documents,
or the rights and remedies of the Lenders hereunder or thereunder taken as a
whole.


"Material Foreign Subsidiary" means (i) any Foreign Subsidiary that is directly
owned by a Credit Party in which the revenue for any period attributable to such
Foreign Subsidiary and its Subsidiaries exceeds 7.5% of consolidated revenue for
the Borrower and its Subsidiaries for such period and/or (ii) those Foreign
Subsidiaries that are directly owned by Credit Parties in which the revenue for
any period attributable to all such Foreign Subsidiaries and their Subsidiaries
exceeds 15% of consolidated revenue for the Borrower and its Subsidiaries for
such period.


"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Sections 3(37) or 4001(a)(3) of ERISA.


"Multiple Employer Plan" means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which any Credit Party or any of its Subsidiaries or any
ERISA Affiliate and at least one employer other than a Credit Party or any of
its Subsidiaries or any ERISA Affiliate are contributing sponsors.


"Net Cash Proceeds" means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Asset Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Asset Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Agent) on the related property; it being understood
that "Net Cash Proceeds" shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by the Borrower or any Subsidiary in any Asset
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.

15

--------------------------------------------------------------------------------


"Net Income" means, for any period, the net income after taxes for such period
of the Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.


"Net Worth" means, as of any date, shareholders' equity or net worth of the
Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.


"Non-Consenting Lender" has the meaning assigned to such term in Section 3.16.


"Non-Excluded Taxes" has the meaning assigned to such term in Section 3.14.


"Note" or "Notes" means the Revolving Notes, the Term Notes, the Incremental
Term Notes and/or the Swingline Note, individually or collectively, as
appropriate.


"Notice of Borrowing" means a request by the Borrower for a Loan, in the form of
Exhibit 2.1.


"Notice of Continuation/Conversion" means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.4.


"Operating Lease" means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


"Participant" has the meaning assigned to such term in Section 11.3(d).


"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.


"Permitted Acquisition" means (a) the JEWEL Acquisition and (b) the acquisition
of all of the Capital Stock of another Person, all or substantially all of the
assets of another Person or a brand or product line of another Person, provided
that each of the following conditions are satisfied: (i) prior to such
acquisition, the Borrower shall deliver to the Agent and Lenders a Pro Forma
Compliance Certificate demonstrating that after giving effect to such
acquisition on a Pro Forma Basis, the Credit Parties and their Subsidiaries
would have been in compliance with all the financial covenants set forth in
Section 7.12, (ii) simultaneously with any such acquisition, the Borrower shall
have taken all action required under applicable law, or reasonably requested by
the Agent, to grant to the Agent, for the benefit of the Lenders, a valid and
perfected first-priority security interest in all the assets acquired pursuant
to such acquisition, (iii) the acquisition is consummated pursuant to a
negotiated acquisition agreement and involves the purchase of a consumer product
or product line similar to those manufactured, distributed or sold by the
Borrower as of the date hereof, or of a business that manufactures, distributes
or sells one or more consumer products or product lines, similar to those
manufactured, distributed or sold by the Borrower as of the date hereof, (iv)
after giving effect to the acquisition, the representations and warranties set
forth in Section 6 hereof shall be true and correct in all material respects on
and as of the date of such acquisition with the same effect as though made on
and as of such date, (v) no Default or Event of Default exists and is continuing
or would result from such acquisition and (vi) the aggregate consideration
(including cash and non-cash consideration, assumption of liabilities,
16

--------------------------------------------------------------------------------


Earn Out Obligations and any contingency payments associated therewith) paid by
the Borrower and its Subsidiaries shall not exceed $100,000,000 in the aggregate
for all such acquisitions occurring subsequent to the Fifth Amendment Effective
Date.


"Permitted Investments" means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) Investments in any Credit Party, (d) loans to directors,
officers, employees, agents, customers or suppliers in the ordinary course of
business for reasonable business expenses, not to exceed in the aggregate
$500,000 at any one time, (e) Investments subsequent to the Closing Date in
Foreign Subsidiaries (other than HBA Indemnity Company, Ltd.) not to exceed
$5,000,000 in the aggregate at any time outstanding, (f) Investments in
(including any insurance premiums funded to) HBA Indemnity Company, Ltd. not to
exceed $8,000,000 in the aggregate in any fiscal year of the Borrower, (g)
purchases or redemptions of Capital Stock of the Borrower permitted by Section
8.7, (h) redemptions or repurchases of Subordinated Debt permitted by Section
8.11, (i) Permitted Acquisitions and (j) all those existing Investments of the
Borrower identified on Schedule 1.1(b) attached hereto.


"Permitted Liens" means (a) Liens securing Credit Party Obligations, (b) Liens
for taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen's, mechanics', warehousemen's, carrier's,
landlords' and other nonconsensual statutory Liens which are not due and payable
or, if due and payable, are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker's
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds, (g)
easements, rights-of-way, restrictions (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the use of the encumbered property for
its intended purposes, (h) judgment Liens that would not constitute an Event of
Default, (i) Liens on assets of any Person securing purchase money Indebtedness
(including Capital Leases) to the extent permitted under Section 8.1(e),
provided that any such Lien attaches to such assets concurrently with or within
90 days after the acquisition thereof, (j) Liens arising by virtue of any
statutory or common law provision relating to banker's liens, rights of setoff
or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution and (k) Liens existing on the date hereof and
identified on Schedule 8.2; provided that no such Lien shall extend to any
property other than the property subject thereto on the Closing Date.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Plan" means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any of
its Subsidiaries or any
17

--------------------------------------------------------------------------------


ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an "employer" within the meaning of
Section 3(5) of ERISA.


"Pledge Agreement" means the Pledge Agreement, executed and delivered by each of
the applicable Credit Parties in favor of the Agent, for the benefit of the
Lenders, to secure their obligations under the Credit Documents, as amended,
modified, extended, renewed or replaced from time to time.


"Pro Forma Basis" means, in connection with any Permitted Acquisition, any Asset
Disposition (including any contemporaneous pro forma application of the net
proceeds therefrom), any Restricted Payment permitted by Section 8.7, any
repayment of the principal amount of Convertible Notes permitted by Section 8.10
or any prepayment of Subordinated Debt pursuant to Section 8.11, that such
transaction shall be deemed to have occurred on the first day of the twelve
month period ending on the last day of the Borrower's most recently completed
fiscal quarter for which the Borrower has delivered the officer's certificate
pursuant to Section 7.1(c).


"Pro Forma Compliance Certificate" means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculation of the financial
covenants contained in Section 7.12 as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to Section 7.1(a)
or (b) after giving effect to the applicable transaction on a Pro Forma Basis.


"Purchased Assets" has the meaning assigned to such term in the Asset Purchase
Agreement.


"Real Properties" means the collective reference to each of the facilities and
real properties owned, leased or operated by the Borrower and its Subsidiaries
at such time.


"Regulation D, T, U, or X" means Regulation D, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and such Person's Affiliates.
 
"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.


"Required Lenders" means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments and the outstanding
Term Loan or (b) if the Revolving Commitments have been terminated, the
outstanding Loans, LOC Obligations, Swingline Loans and participations therein.
The Revolving Commitment of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


"Requirement of Law" means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other
18

--------------------------------------------------------------------------------


Governmental Authority, in each case applicable to or binding upon such Person
or to which any of its material property is subject.
 
"Responsible Officer" means the chief executive officer, president or chief
financial officer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.


"Restricted Payment" has the meaning assigned to such term in Section 8.7.


"Revolving Commitment" means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding of up to
such Lender's Commitment Percentage of the Revolving Committed Amount, (i) to
make Revolving Loans in accordance with the provisions of Section 2.1(a), (ii)
to purchase participation interests in Letters of Credit in accordance with the
provisions of Section 2.2 and (iii) to purchase participation interests in
Swingline Loans in accordance with the provisions of Section 2.3.


"Revolving Committed Amount" means ONE HUNDRED MILLION DOLLARS ($100,000,000) or
such lesser amount as the Revolving Committed Amount may be reduced pursuant to
Section 2.1(d); provided that the Revolving Committed Amount may be increased to
up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) pursuant to Section
2.1(g).


"Revolving Loans" means the Revolving Loans made to the Borrower pursuant to
Section 2.1.


"Revolving Note" or "Revolving Notes" means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans provided pursuant
to Section 2.1, individually or collectively, as appropriate, as such promissory
notes may be amended, modified, supplemented, extended, renewed or replaced from
time to time and as evidenced in the form of Exhibit 2.6(a).


"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.


"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.


"Scheduled Funded Debt Payments" means, as of the date of determination, for the
Borrower and its Subsidiaries, on a consolidated basis, the sum of all scheduled
payments of principal on Funded Debt for the applicable period ending on the
date of determination (including the principal component of payments due on
Capital Leases and Synthetic Leases during the applicable period ending on the
date of determination); it being understood that Scheduled Funded Debt Payments
shall not include voluntary prepayments or the mandatory prepayments required
pursuant to Section 3.3.


"SEC" means the Securities and Exchange Commission, or any federal Governmental
Authority succeeding to any of its principal functions.


"Security Agreement" means that certain Security Agreement dated as of the date
hereof and executed and delivered by the Credit Parties in favor of the Agent
for the benefit of the
19

--------------------------------------------------------------------------------


Lenders to secure their obligations under the Credit Documents, as such may be
amended, modified, extended, renewed, restated or replaced from time to time.


"Senior Secured Indebtedness" means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all senior Funded Debt that
is secured by any Lien plus (b) all commitments of any Person to make advances
of senior Funded Debt, it being understood and agreed, for the avoidance of
doubt, that until commitments are made by the Lenders to make advances pursuant
to Section 2.1(c) and Section 2.1(g), such amounts referenced in such Sections
shall not be considered Senior Secured Indebtedness.


"Senior Secured Leverage Ratio" means as of the end of each fiscal quarter of
the Borrower, with respect to the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (a) Funded Debt that is secured by any Lien on
such date to (b) EBITDA for the twelve month period ending on such date.


"Signal" means Signal Investment & Management Co., a Delaware corporation, which
is a wholly-owned subsidiary of the Borrower.


"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.


"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


"Subordinated Debt" means the unsecured Indebtedness evidenced by the
Subordinated Indenture or by the guarantees thereof in an aggregate principal
amount not to exceed $107,500,000.


"Subordinated Indenture" means that certain Indenture with respect to the 7%
Subordinated Notes due 2014 dated as of February 26, 2004 among the Borrower,
the guarantors party thereto and SouthTrust Bank, as trustee, as amended,
modified, restated or supplemented from time to time.


"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any
20

--------------------------------------------------------------------------------


contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (b) any partnership, association, joint venture or other
entity in which such person directly or indirectly through Subsidiaries has more
than a 50% equity interest at any time.


"Swingline Commitment" means the commitment of the Swingline Lender to make
Swingline Loans hereunder in an aggregate principal amount at any time
outstanding of up to the Swingline Committed Amount.


"Swingline Committed Amount" means FIVE MILLION DOLLARS ($5,000,000).


"Swingline Lender" means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.


"Swingline Loan" has the meaning assigned to such term in Section 2.3(a).


"Swingline Loan Notice" means a notice of a borrowing of Swingline Loans
pursuant to Section 2.3(b), which, if in writing, shall be substantially in the
form of Exhibit 2.3.


"SwingLine Note" means the promissory notes of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.3, as such promissory note may be amended, modified, supplemented, extended,
renewed or replaced from time to time and as evidenced in the form of Exhibit
2.6(b).


"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease.


"Term Loan" has the meaning specified in Section 2.1(b).


"Term Loan Commitment" means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.1(b), in the
principal amount set forth opposite such Lender's name on Schedule 1.1(a). The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Fifth Amendment Effective Date is THREE HUNDRED MILLION DOLLARS
($300,000,000).


"Term Loan Maturity Date" means January 2, 2013.


"Term Note" or "Term Notes" means the promissory notes of the Borrower in favor
of each of the Lenders evidencing the Term Loans provided pursuant to Section
2.1, individually or collectively, as appropriate, as such promissory notes may
be amended, modified, supplemented, extended, renewed or replaced from time to
time and as evidenced in the form of Exhibit 2.6(c).


"Termination Date" means November 15, 2010.


"Termination Event" means (a) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (b) the withdrawal of any Credit Party or any of
its Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a
plan year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(c) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to
21

--------------------------------------------------------------------------------


Section 4041(a)(2) or 4041A of ERISA; (d) the institution of proceedings to
terminate or the actual termination of a Plan by the PBGC under Section 4042 of
ERISA; (e) any event or condition which might reasonably constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; or (f) the complete or partial withdrawal of
any Credit Party or any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan.


"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.


"Unreimbursed Amount" has the meaning assigned to such term in Section
2.2(c)(i).
"Unused Fee" has the meaning assigned to such term in Section 3.4(a).


"Unused Fee Calculation Period" has the meaning assigned to such term in Section
3.4(a).


"Unused Revolving Committed Amount" means, for any period, the amount by which
(a) the then applicable Revolving Committed Amount exceeds (b) the daily average
sum for such period of (i) the outstanding aggregate principal amount of all
Revolving Loans plus (ii) the outstanding aggregate principal amount of all LOC
Obligations. For purposes of clarification, Swingline Loans shall not be
considered outstanding for purposes of determining the Unused Revolving
Committed Amount.


1.2 Computation of Time Periods and Other Definitional Provisions.


For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.


1.3 Accounting Terms.


(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements of the Borrower for the fiscal year ended
November 30, 2005; provided, however, that calculations of Indebtedness
attributable to any Synthetic Lease or the implied interest component of any
Synthetic Lease shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease.


(b) The Borrower will provide a written summary of material changes in GAAP and
in the consistent application thereof with each annual and quarterly officer's
certificate delivered in accordance with Section 7.1(c). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the
22

--------------------------------------------------------------------------------


approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Credit
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.


(c) Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made under the financial covenants set forth in
Section 7.12, financial statement items (whether positive or negative)
attributable to the assets acquired in any Permitted Acquisition and any
Indebtedness incurred by the Borrower or any of its Subsidiaries in order to
consummate such Permitted Acquisition shall be included to the extent relating
to any period applicable in such calculations occurring on or after the date of
such Permitted Acquisition on a Pro Forma Basis (and, if any Indebtedness
incurred by the Borrower or any of its Subsidiaries in order to consummate such
Permitted Acquisition has a floating or formula rate, then the implied rate of
interest for such Indebtedness for the applicable period shall be determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination). Furthermore, the parties
hereto agree that, for purposes of all calculations made under the financial
covenants set forth in Section 7.12 after any Asset Disposition, such
calculations shall be conducted in a manner similar to any calculation related
to a Permitted Acquisition in similar circumstances except that the applicable
financial statement items and Indebtedness attributable to the Person or
Property related to the applicable Asset Disposition shall be excluded (rather
than included) from such calculation on a Pro Forma Basis.


(d) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any LOC Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 


1.4 Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


SECTION 2


CREDIT FACILITIES


2.1 Loans.


(a) Revolving Commitment. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make revolving loans (each a "Revolving Loan"
and collectively the "Revolving Loans") to the Borrower, in Dollars, at any time
and from time to time, during the period from and including the Closing Date to
but not including the Termination Date (or such earlier date if the Revolving
Committed Amount has been terminated as provided herein); provided, however,
that (i) the sum of the aggregate amount of Revolving Loans outstanding plus the
aggregate amount of LOC Obligations outstanding plus the aggregate amount of
Swingline Loans outstanding shall not exceed the Revolving Committed Amount, and
(ii) with respect to each individual Lender, such Lender's outstanding Revolving
Loans shall not exceed such Lender's Commitment Percentage of the Revolving
Committed Amount.

23

--------------------------------------------------------------------------------


(b) Term Loan Commitment. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make its portion of a term loan (the "Term
Loan") to the Borrower in Dollars on the Fifth Amendment Effective Date in an
amount not to exceed such Lender's Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurodollar Loans, as further provided herein, provided, however, all Borrowings
made on the Fifth Amendment Effective Date shall be made as Base Rate Loans.


(c) Incremental Term Loan Commitment. Subject to Section 2.1(h), on the
effective date of the Incremental Term Loan Lender Joinder Agreement, each
Incremental Term Loan Lender severally agrees to make its portion of a term loan
(the "Incremental Term Loan") in a single advance to the Borrower in the amount
of its respective Incremental Term Loan Commitment as set forth in the
Incremental Term Loan Lender Joinder Agreement; provided, however, that after
giving effect to such advances, the aggregate principal amount of the
Incremental Term Loan shall not exceed the aggregate amount of the Incremental
Term Loan Commitments of the Incremental Term Loan Lenders. Amounts repaid on
the Incremental Term Loan may not be reborrowed. The Incremental Term Loan may
consist of Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as
the Borrower may request.


(d) Method of Borrowing for Loans. By no later than 11:00 a.m. (i) on the
Business Day of the requested borrowing of Loans that will be Base Rate Loans or
(ii) three Business Days prior to the date of the requested borrowing of Loans
that will be Eurodollar Loans, the Borrower shall submit a written Notice of
Borrowing from a Responsible Officer of the Borrower in the form of Exhibit 2.1
(or telephone notice promptly confirmed in writing) to the Agent setting forth
(A) the amount requested, (B) whether such Loans shall accrue interest at the
Adjusted Base Rate or the Adjusted Eurodollar Rate, (C) with respect to Loans
that will be Eurodollar Loans, the Interest Period applicable thereto and (D)
evidence that the Borrower has complied in all respects with Section 5.2.


(e) Funding of Loans. Upon receipt of a Notice of Borrowing, the Agent shall
promptly inform the applicable Lenders as to the terms thereof. Each such Lender
shall make its Commitment Percentage of the requested Loans available to the
Agent by 1:00 p.m. on the date specified in the Notice of Borrowing by deposit,
in Dollars, of immediately available funds at the Agent's Office. The amount of
the requested Loans will then be made available to the Borrower by the Agent by
crediting the account of the Borrower on the books of such office of the Agent,
to the extent the amount of such Loans are made available to the Agent;
provided, however, that if, on the date of a borrowing of Revolving Loans, there
are LOC Borrowings outstanding, then the proceeds of such borrowing, first,
shall be applied to the payment in full of any such LOC Borrowings and second,
shall be made available to the Borrower as provided above.


(f) Reductions of Revolving Committed Amount. Upon at least three Business Days'
notice, the Borrower shall have the right to permanently terminate or reduce the
aggregate unused amount of the Revolving Committed Amount at any time or from
time to time; provided that (i) each partial reduction shall be in an aggregate
amount at least equal to $1,000,000 and in integral multiples of $500,000 above
such amount and (ii) no reduction shall be made which would reduce the Revolving
Committed Amount to an amount less than the sum of the aggregate amount of
outstanding Revolving Loans plus the aggregate amount of outstanding LOC
Obligations plus the aggregate amount of outstanding Swingline Loans. Any
reduction in (or termination of) the Revolving Committed Amount shall be
permanent and may not be reinstated.


(g) The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Agent, increase the Revolving Committed Amount by
up to FIFTY MILLION DOLLARS ($50,000,000) with additional Revolving Commitments
from any existing Lender or new Revolving Commitments from any other Person
selected by the Borrower and approved by the Agent; provided that:

24

--------------------------------------------------------------------------------


(i) any such increase shall be in a minimum principal amount of $5,000,000 and
in integral multiples of $5,000,000 in excess thereof;


(ii) no Default or Event of Default shall be continuing at the time of any
such increase;


(iii) no existing Lender shall be under any obligation to increase its Revolving
Commitment and any such decision whether to increase its Revolving Commitment
shall be  in such Lender's sole and absolute discretion; and


(iv) any new Lender shall join this Agreement by executing such joinder
 documents reasonably required by the Agent.


(h) The Borrower may, at any time, upon prior written notice by the Borrower to
the Agent, institute the Incremental Term Loan in an aggregate principal amount
up to FIFTY MILLION DOLLARS ($50,000,000); provided that


(i) the Borrower (in consultation and coordination with the Agent) shall obtain
commitments for the amount of the increase from existing Lenders or other
Persons reasonably acceptable to the Agent, which Lenders shall join in this
Credit Agreement as Incremental Term Loan Lenders by executing an Incremental
Term Loan Joinder Agreement or other agreement reasonably acceptable to the
Agent;


(ii) the Incremental Term Loan shall be in a minimum aggregate principal amount
of $25 million and integral multiples of $5 million in excess thereof;


(iii) no Default or Event of Default shall exist and be continuing at the time
of funding of the Incremental Term Loan;


(iv) no existing Lender shall be under any obligation to commit to make any
portion of the Incremental Term Loan and any such decision whether to make any
portion of the Incremental Term Loan shall be in such Lender's sole and absolute
discretion;


(v) the Applicable Percentage of each Incremental Term Loan shall be as set
forth in the Incremental Term Loan Joinder Agreement;


(vi) the Incremental Term Loan Maturity Date shall be as set forth in the
Incremental Term Loan Joinder Agreement, provided that such date shall not be
earlier than the Term Loan Maturity Date;


(vii) the scheduled principal amortization payments under the Incremental Term
Loan shall be as set forth in the Incremental Term Loan Joinder Agreement;
provided that the weighted average life of the Incremental Term Loan shall not
be less than the weighted life to maturity of either of (A) the Revolving Loans
or (B) the Term Loan;


(viii) Schedule 1.1(a) shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
Incremental Term Loan Joinder Agreement;

25

--------------------------------------------------------------------------------


(ix) as a condition precedent to funding of the Incremental Term Loan and the
effectiveness of the Incremental Term Loan Lender Joinder Agreement, the
Borrower shall deliver to the Agent a certificate of each Credit Party dated as
of the date of such institution and effectiveness (in sufficient copies for each
Lender) signed by a Responsible Officer of such Credit Party (A) certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to the Incremental Term Loan, and (B) in the case of the Borrower, certifying
that, before and after giving effect to the Incremental Term Loan, (x) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date and (y) no Default or Event of
Default exists; and


(x) as a condition precedent to such institution of the Incremental Term Loan
and the effectiveness of the Incremental Term Loan Joinder Agreement, the Agent
shall have received a calculation satisfactory to the Agent of the Fixed Charge
Coverage Ratio (as defined in the Subordinated Indenture) for the Borrower's
most recently ended four fiscal quarters for which internal financial statements
are available at an amount of at least 2.0 to 1.0 on a pro forma basis after
giving effect to the incurrence of the Incremental Term Loan.


2.2 Letter of Credit Subfacility.


(a) The Letter of Credit Commitment.


(i) From the Closing Date until the Letter of Credit Expiration Date, in
reliance upon the agreements of the other Lenders set forth in this Section 2.2
and subject to the terms and conditions hereof and of the LOC Documents, if any,
and such other terms and conditions which the Issuing Lender may reasonably
require, the Issuing Lender shall issue, and the Lenders shall participate in,
such standby Letters of Credit in Dollars as the Borrower may request for its
own account or for the account of a Subsidiary as provided herein, in a form
acceptable to the Issuing Lender, for the purposes hereinafter set forth;
provided that (i) the aggregate amount of LOC Obligations shall not exceed the
LOC Committed Amount and (ii) the sum of the aggregate amount of Revolving Loans
outstanding plus the aggregate amount of LOC Obligations outstanding plus the
aggregate amount of Swingline Loans outstanding shall not exceed the Revolving
Committed Amount.


(ii) The Issuing Lender shall not issue any Letter of Credit if:


(A)  the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.


(iii) The Issuing Lender shall not be under any obligation to issue any Letter
of Credit if:

26

--------------------------------------------------------------------------------


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;


(B) the issuance of such Letter of Credit would violate any Requirments of Law
or one or more policies of the Issuing Lender;


(C) except as otherwise agreed by the Agent and the Issuing Lender, such Letter
of Credit is in an initial face amount less than $500,000;


(D) such Letter of Credit is to be denominated in a currency other than Dollars;


(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or


(F) a default of any Lender's obligations to fund under Section 2.2(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender's risk with respect to such Lender.


(iv) The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(b) Procedures for Issuance and Amendment of Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Lender (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the Issuing Lender and the Agent not later than
11:00 a.m. at least five (5) Business Days (or such later date and time as the
Agent and the Issuing Lender may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date
27

--------------------------------------------------------------------------------


thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Issuing Lender may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender (A) the Letter of Credit to be amended; (B)
the proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Issuing
Lender may require. Additionally, the Borrower shall furnish to the Issuing
Lender and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as the Issuing Lender or the Agent may require.


(ii) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Agent (by telephone or in writing) that the Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the Issuing Lender will provide the Agent with a copy thereof. Unless
the Issuing Lender has received written notice from any Lender, the Agent or any
Credit Party, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5 shall not be satisfied, then, subject to the
terms and conditions hereof, the Issuing Lender shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Lender's usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a risk participation in such Letter of Credit
in an amount equal to the product of such Lender's Commitment Percentage times
the amount of such Letter of Credit.


(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the Agent a
true and complete copy of such Letter of Credit or amendment.


(c) Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the Issuing Lender under a Letter of Credit (each such date, an
"Honor Date"), the Borrower shall reimburse the Issuing Lender through the Agent
in an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the Issuing Lender by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Lender's Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.5 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Committed
Amount and the conditions set forth in Section 5.2 (other than the delivery of a
Notice of Borrowing). Any notice given by the Issuing Lender or the Agent
pursuant to this Section 2.2(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

28

--------------------------------------------------------------------------------


(ii) Each Lender (including the Lender acting as Issuing Lender) shall upon any
notice pursuant to Section 2.2(c)(i) make funds available to the Agent for the
account of the Issuing Lender at the Agent's Office in an amount equal to its
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Agent, whereupon, subject to the
provisions of Section 2.2(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Agent shall remit the funds so received to the Issuing Lender.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Base Rate Loans because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Issuing Lender an LOC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LOC Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
default rate of interest described in Section 3.1(b). In such event, each
Lender's payment to the Agent for the account of the Issuing Lender pursuant to
Section 2.2(c)(ii) shall be deemed payment in respect of its participation in
such LOC Borrowing and shall constitute an LOC Advance from such Lender in
satisfaction of its participation obligation under this Section 2.2.


(iv) Until each Lender funds its Revolving Loan or LOC Advance pursuant to this
Section 2.2(c) to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Commitment Percentage of
such amount shall be solely for the account of the Issuing Lender.


(v) Each Lender's obligation to make Revolving Loans or LOC Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.2(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender's obligation to make
Revolving Loans pursuant to this Section 2.2(c) is subject to the conditions set
forth in Section 5.2 (other than delivery by the Borrower of a Notice of
Borrowing). No such making of an LOC Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Lender for the amount of
any payment made by the Issuing Lender under any Letter of Credit, together with
interest as provided herein.


(vi) If any Lender fails to make available to the Agent for the account of the
Issuing Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.2(c) by the time specified in Section
2.2(c)(ii), the Issuing Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Lender at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the Issuing
Lender submitted to any Lender (through the Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

29

--------------------------------------------------------------------------------


(d) Repayment of Participations.


(i) At any time after the Issuing Lender has made a payment under any Letter of
Credit and has received from any Lender such Lender's LOC Advance in respect of
such payment in accordance with Section 2.2(c), if the Agent receives for the
account of the Issuing Lender any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of cash collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's LOC Advance was outstanding) in the same funds as those
received by the Agent.


(ii) If any payment received by the Agent for the account of the Issuing Lender
pursuant to Section 2.2(c)(i) is required to be returned under any of the
circumstances described in Section 3.9 (including pursuant to any settlement
entered into by the Issuing Lender in its discretion), each Lender shall pay to
the Agent for the account of the Issuing Lender its Commitment Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.


(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;


(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender or any
other Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any similar laws; or

30

--------------------------------------------------------------------------------


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
 
(f) Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, any Agent-Related Person or any of the respective correspondents,
participants or assignees of the Issuing Lender shall be liable to any Lender
for (i) any action taken or omitted in connection herewith at the request or
with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, any Agent-Related Person or any of the
respective correspondents, participants or assignees of the Issuing Lender,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.2(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the
Issuing Lender, and the Issuing Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender's willful misconduct or gross negligence or the
Issuing Lender's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the Issuing Lender is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Issuing Lender shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g) Cash Collateral. Upon the request of the Agent, (i) if the Issuing Lender
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an LOC Borrowing, or (ii) if, as of the Letter of
Credit Expiration Date, any Letter of Credit for any reason remains outstanding
and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then outstanding amount of all LOC Obligations (in an amount
equal to such outstanding amount determined as of the date of such LOC Borrowing
or the Letter of Credit Expiration Date, as the case may be). Section 3.3(b) and
Section 3.8 set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.2, Section 3.3(b) and Section 3.8,
"Cash Collateralize" means to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuing Lender and the Lenders,
31

--------------------------------------------------------------------------------


as collateral for the LOC Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Agent and the Issuing
Lender (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the Agent,
for the benefit of the Issuing Lender and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
 
(h) Designation of other Subsidiaries as Account Parties. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower's business derives substantial benefits from
the businesses of such Subsidiaries.


(i) Applicability of ISP98. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.


(j) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.


2.3 Swingline Loans.


(a) Swingline Subfacility. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make swingline loans (each a "Swingline Loan" and
collectively the "Swingline Loans") to the Borrower, in Dollars, at any time and
from time to time, during the period from and including the Closing Date to but
not including the Termination Date (or such earlier date if the Revolving
Committed Amount has been terminated as provided herein) in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Committed
Amount, notwithstanding the fact that such Swingline Loans, when aggregated with
the Commitment Percentages of the outstanding principal amount of Revolving
Loans and LOC Obligations of the Swingline Lender in its capacity as a Lender of
Revolving Loans, may exceed the amount of such Lender's Revolving Commitment;
provided, however, that (i) the sum of the aggregate amount of Revolving Loans
outstanding plus the aggregate amount of LOC Obligations outstanding plus the
aggregate amount of Swingline Loans outstanding shall not exceed the Revolving
Committed Amount, and (ii) the outstanding Swingline Loans shall not exceed the
Swingline Committed Amount, and provided, further, that the Borrower shall not
use the proceeds of any Swingline Loan to refinance any outstanding Swingline
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.3, prepay under Section
3.3(a), and reborrow under this Section 2.3. Each Swingline Loan shall bear
interest at such rate mutually agreed to between the Borrower and the Swingline
Lender (which shall be confirmed with the Agent) or, in the absence of such
mutual agreement, shall be a Base Rate Loan. Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender's Commitment Percentage times the amount of such Swingline Loan.


(b) Borrowing Procedures. Each borrowing of Swingline Loans shall be made upon
the Borrower's irrevocable notice to the Swingline Lender and the Agent, which
may be given by telephone. Each such notice must be received by the Swingline
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly
32

--------------------------------------------------------------------------------


 by delivery to the Swingline Lender and the Agent of a written Swingline Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Notice, the Swingline Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swingline Loan
Notice and, if not, the Swingline Lender will notify the Agent (by telephone or
in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Lender) prior to 2:00 p.m. on the date of the proposed borrowing of
Swingline Loans (A) directing the Swingline Lender not to make such Swingline
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.3(a), or (B) that one or more of the applicable conditions
specified in Section 5 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swingline Loan Notice, make the amount of its
Swingline Loan available to the Borrower.


(c) Refinancing of Swingline Loans.


(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender's Commitment Percentage
of the amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Notice of Borrowing for
purposes hereof) and in accordance with the requirements of Section 2.1(b),
without regard to the minimum and multiples specified in Section 2.5 for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Revolving Committed Amount and the conditions set forth in Section 5.2. The
Swingline Lender shall furnish the Borrower with a copy of the applicable Notice
of Borrowing promptly after delivering such notice to the Agent. Each Lender
shall make an amount equal to its Commitment Percentage of the amount specified
in such Notice of Borrowing available to the Agent in immediately available
funds for the account of the Swingline Lender at the Agent's Office not later
than 1:00 p.m. on the day specified in such Notice of Borrowing, whereupon,
subject to Section 2.3(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Agent shall remit the funds so received to the Swingline Lender.


(ii) If for any reason any Swingline Loan cannot be refinanced by such a
borrowing of Revolving Loans in accordance with Section 2.3(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender's payment
to the Agent for the account of the Swingline Lender pursuant to Section
2.3(c)(i) shall be deemed payment in respect of such participation.


(iii) If any Lender fails to make available to the Agent for the account of the
Swingline Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3(c) by the time specified in Section
2.3(c)(i), the Swingline Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the
Swingline Lender submitted to any Lender (through the Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

33

--------------------------------------------------------------------------------


(iv) Each Lender's obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.3(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender's
obligation to make Revolving Loans pursuant to this Section 2.3(c) is subject to
the conditions set forth in Section 5.2. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.


(d) Repayment of Participations.


(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Commitment Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's risk
participation was funded) in the same funds as those received by the Swingline
Lender.


(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 3.9 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Commitment
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Agent will make such demand upon the request of the
Swingline Lender.


(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.3 to refinance such Lender's Commitment
Percentage of any Swingline Loan, interest in respect of such share shall be
solely for the account of the Swingline Lender.


(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.


2.4 Continuations and Conversions.


Subject to the terms of Section 5.2, the Borrower shall have the option, on any
Business Day, to continue in existence Eurodollar Loans for a subsequent
Interest Period, to convert Base Rate Loans into Eurodollar Loans or to convert
Eurodollar Loans into Base Rate Loans; provided, however, that (a) each such
continuation or conversion must be requested by the Borrower pursuant to a
written Notice of Continuation/Conversion from a Responsible Officer of the
Borrower, in the form of Exhibit 2.4, in compliance with the terms set forth
below, (b) except as provided in Section 3.12, Eurodollar Loans may only be
continued or converted into Base Rate Loans on the last day of the Interest
Period applicable thereto, (c) Eurodollar Loans may not be continued nor may
Base Rate Loans be converted into Eurodollar Loans during the existence and
continuation of a Default or Event of Default, (d) Swingline Loans may not be
converted into Eurodollar Loans and (e) any request to extend a Eurodollar Loan
that
34

--------------------------------------------------------------------------------


fails to comply with the terms hereof or any failure to request an extension of
a Eurodollar Loan at the end of an Interest Period shall constitute a request
for a conversion to a Base Rate Loan on the last day of the applicable Interest
Period. Each continuation or conversion must be requested by the Borrower no
later than 11:00 a.m. (i) one Business Day prior to the date for a requested
conversion of a Eurodollar Loan to a Base Rate Loan or (ii) three Business Days
prior to the date for a requested extension of a Eurodollar Loan or conversion
of a Base Rate Loan to a Eurodollar Loan, in each case pursuant to a written
Notice of Continuation/Conversion submitted to the Agent which shall set forth
(A) whether the Borrower wishes to continue or convert such Loans and (B) if the
request is to continue a Eurodollar Loan or convert a Base Rate Loan to a
Eurodollar Loan, the Interest Period applicable thereto.


2.5 Minimum Amounts.


(a) Loans. Each request for a borrowing, conversion or continuation shall be
subject to the requirements that (a) each Eurodollar Loan shall be in a minimum
amount of $1,000,000 and in integral multiples of $500,000 in excess thereof,
(b) each Base Rate Loan shall be in a minimum amount of the lesser of $1,000,000
(and integral multiples of $500,000 in excess thereof) or, in the case of
Revolving Loans, the remaining amount available under the Revolving Committed
Amount and (c) no more than six Eurodollar Loans shall, in the aggregate, be
outstanding hereunder at any one time. For the purposes of this Section, all
Eurodollar Loans with the same Interest Periods shall be considered as one
Eurodollar Loan, but Eurodollar Loans with different Interest Periods, even if
they begin on the same date, shall be considered as separate Eurodollar Loans.


(b) Swingline Loans. Each Swingline Loan shall be a minimum amount of $100,000
(and integral multiples of $100,000 in excess thereof).


2.6 Notes.


(a) Revolving Notes. The Revolving Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrower to each applicable Lender in
the face amount of its Commitment Percentage of the Revolving Committed Amount
in substantially the form of Exhibit 2.6(a).


(b) Swingline Note. The Swingline Loans made by the Swingline Lender shall be
evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the face amount of the Swingline Loan Committed Amount in
substantially the form of Exhibit 2.6(b).


(c) Term Notes. Upon the request of any Lender, the Borrower shall execute and
deliver to such Lender (through the Agent) a promissory note, substantially the
form of Exhibit 2.6(c), which shall evidence such Lender's portion of the Term
Loan.


(d) Incremental Term Notes. Upon the request of any Incremental Term Loan
Lender, the Borrower shall execute and deliver to such Incremental Term Loan
Lender (through the Agent) a promissory note, substantially the form of Exhibit
2.6(c), which shall evidence such Incremental Term Loan Lender's portion of the
Incremental Term Loan.

35

--------------------------------------------------------------------------------


SECTION 3


GENERAL PROVISIONS APPLICABLE TO LOANS


3.1 Interest.


(a) Interest Rate. Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Percentage, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal the Base Rate plus the
Applicable Percentage and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum to be mutually agreed to between the Borrower and the Swingline
Lender in accordance with Section 2.3(a).


(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents (including without limitation fees and expenses) shall bear
interest, payable on demand, at a per annum rate equal to 2% plus the rate which
would otherwise be applicable (or if no rate is applicable, then the rate for
Loans that are Base Rate Loans plus 2% per annum).


(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date. If an Interest Payment Date falls on a date which is
not a Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day (subject to accrual of interest for the period of such
extension), except that in the case of Eurodollar Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding day.


3.2 Place and Manner of Payments.


(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Agent, for the account of the respective Lender to which
such payment is owed, at the Agent's Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The Agent
will promptly distribute to each Lender its Commitment Percentage in respect of
the relevant Loan (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender's Lending Office. All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.


(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any borrowing of
Eurodollar Loans (or, in the case of any borrowing of Base Rate Loans, prior to
12:00 noon on the date of such borrowing) that such Lender will not make
available to the Agent such Lender's share of such borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with Sections 2.1(c) and 2.2 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Sections 2.1(c) and 2.2) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a
36

--------------------------------------------------------------------------------


Lender has not in fact made its share of the applicable Borrowing available to
the Agent, then the applicable Lender and the Borrower severally agree to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Agent, then the amount so paid shall
constitute such Lender's Loan included in such borrowing, it being understood
and agreed that such Lender shall not have the right to begin receiving interest
on its share of the applicable Borrowing until it pays its share of such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.


(ii) Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Borrower prior to the time at which any payment is due
to the Agent for the account of the Lenders hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.


(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Section 3, and such funds are not made available to
the Borrower by the Agent because the conditions set forth in Section 5 are not
satisfied or waived in accordance with the terms hereof, the Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.


(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.5(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.5(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.5(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

37

--------------------------------------------------------------------------------


(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Agent to pay fully all amounts of principal, LOC Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including attorneys fees and amounts payable under
Sections 3.10, 3.13, 3.14 or 3.15) incurred by the Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and LOC Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and LOC Borrowings
then due to such parties.


3.3 Prepayments.


(a) Voluntary Prepayments.


(i) Loans. The Borrower shall have the right to prepay Revolving Loans, the Term
Loan and the Incremental Term Loan in whole or in part from time to time without
premium or penalty; provided, however, that (i) Eurodollar Loans may only be
prepaid on three Business Days' prior written notice to the Agent and any
prepayment of Eurodollar Loans will be subject to Section 3.15; (ii) Base Rate
Loans may only be prepaid after written notice (confirmed by a telephone call
from the Borrower) to the Agent not later than 11:00 a.m. on the Business Day of
the applicable prepayment; (iii) each such partial prepayment of Loans shall be
in the minimum principal amount of $500,000 and integral multiples of $500,000
in excess thereof, and (iv) any prepayment of the Term Loan or the Incremental
Term Loan shall be applied pro rata to the Term Loan and the Incremental Term
Loan, in each case to the remaining principal amortization payments thereof in
the inverse order of maturity. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Commitment Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required hereunder. Each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Commitment Percentages.


(ii) Swingline Loans. The Borrower shall have the right to prepay Swingline
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (i) the Borrower must provide prior written notice to
the Swingline Lender (with a copy to the Agent), which notice must be received
not later than 1:00 p.m. on the date of the prepayment, and (ii) each such
prepayment shall be in a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof.
 
(b) Mandatory Prepayments.


(i) Revolving Commitments. If at any time the sum of the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of LOC Obligations
outstanding plus the aggregate amount of Swingline Loans outstanding exceeds the
Revolving Committed Amount, the Borrower shall immediately make a principal
payment on the Revolving Loans and/or Swingline Loans and/or Cash Collateralize
the LOC Obligations, in an amount sufficient to eliminate such excess; provided,
however, that the Borrower shall not be required to Cash Collateralize the LOC
Obligations pursuant to this Section 3.3(b) unless after the prepayment in full
of the Revolving
38

--------------------------------------------------------------------------------


Loans and Swingline Loans, the LOC Obligations exceed the Revolving Committed
Amount then in effect. 


(ii) Asset Dispositions. The Borrower shall promptly prepay the Term Loan and
the Incremental Term Loan in an aggregate amount equal to 100% of the Net Cash
Proceeds of all Asset Dispositions to the extent that the Net Cash Proceeds of
all such Asset Dispositions received subsequent to the Fifth Amendment Effective
Date exceed $5,000,000 (any such prepayment to be applied as set forth in clause
(vi) below).


(iii) Debt Issuances. Promptly upon receipt by the Borrower or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the Term
Loan and the Incremental Term Loan in an aggregate amount equal to 100% of such
Net Cash Proceeds (any such prepayment to be applied as set forth in clause (vi)
below).


(iv) Equity Issuances. Promptly upon the receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Term Loan and the Incremental Term Loan in an aggregate amount equal
to 50% of such Net Cash Proceeds (any such prepayment to be applied as set forth
in clause (vi) below).


(v) Excess Cash Flow. Commencing with the fiscal year ending November 30, 2007,
the Borrower shall prepay the Term Loan and the Incremental Term Loan on the
Business Day following the date of delivery of the annual officer's certificate
required by Section 7.1(c) for such fiscal year in an aggregate amount equal to
(A) 50% of Excess Cash Flow for the prior fiscal year if the Leverage Ratio as
of the last day of such fiscal year is equal to or greater than 3.50 to 1.0 or
(B) 0% of Excess Cash Flow for the prior fiscal year if the Leverage Ratio as of
the last day of such fiscal year is less than 3.50 to 1.0 (any such prepayment
to be applied as set forth in clause (vi) below).


(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 3.3(b) shall be applied as follows:


(A) with respect to all amounts prepaid pursuant to Section 3.3(b)(i), first to
Revolving Loans and Swingline Loans and second to Cash Collateralize the LOC
Obligations.


(B) with respect to all amounts prepaid pursuant to Sections 3.3(b)(ii), (iii),
(iv) and (v), pro rata to the Term Loan and the Incremental Term Loan (in each
case to the remaining principal amortization payments thereof in the inverse
order of maturity).


Within the parameters of the application set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments hereunder shall be subject to
Section 3.15.


3.4 Fees.


(a) Unused Fees. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower agrees to pay to the Agent for the account of each
Lender a fee (the "Unused Fee") computed at a per annum rate on the Unused
Revolving Committed Amount during the Unused Fee Calculation Period (hereinafter
defined) equal to the Applicable Percentage for Unused Fees then in effect. The
Unused Fee shall commence to accrue on the Closing Date and shall be due and
payable in arrears on the last business
39

--------------------------------------------------------------------------------


day of each March, June, September and December (and any date that the Revolving
Committed Amount is reduced as provided in Section 2.1(d) and the Termination
Date) for the immediately preceding quarter (or portion thereof) (each such
quarter or portion thereof for which the Unused Fee is payable hereunder being
herein referred to as an "Unused Fee Calculation Period"), beginning with the
first of such dates to occur after the Closing Date.


(b) Letter of Credit Fees.


(i) Letter of Credit Fee. The Borrower shall pay to the Agent for the account of
each Lender in accordance with its Commitment Percentage a Letter of Credit fee
(the "Letter of Credit Fee") for each Letter of Credit equal to the Applicable
Percentage times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Percentage during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect.


(ii) Issuing Lender Fees. In addition to the Letter of Credit Fee, the Borrower
promises to pay to the Agent for the account of the Issuing Lender without
sharing by the other Lenders (i) a letter of credit fronting fee of one-eighth
of one percent (0.125%) on the average daily maximum amount available to be
drawn under each Letter of Credit computed at a per annum rate for each day from
the date of issuance to the date of expiration and (ii) the customary charges
from time to time of the Issuing Lender with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit.


(c) Administrative Fees. The Borrower agrees to pay to the Agent, for its own
account, an annual fee as agreed to between the Borrower and the Agent in the
Fee Letter.


3.5 Repayment of Loans.


(a) Revolving Loans. On the Termination Date, the entire outstanding principal
balance of all Revolving Loans, together with accrued but unpaid interest and
all other sums owing with respect thereto, shall be due and payable in full,
unless accelerated sooner pursuant to Section 9.


(b) Swingline Loans. Each Swingline Loan, together with accrued but unpaid
interest and all other sums owing with respect thereto, shall be due and payable
in full on the earlier to occur of (i) demand by the Swingline Lender and (ii)
the Termination Date, unless accelerated sooner pursuant to Section 9.


(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 3.3), unless accelerated sooner pursuant to Section
9.2:
40

--------------------------------------------------------------------------------




Payment Dates
Principal Amortization Payment
   
June 30, 2007
$750,000
September 30, 2007
$750,000
December 31, 2007
$750,000
March 31, 2008
$750,000
June 30, 2008
$750,000
September 30, 2008
$750,000
December 31, 2008
$750,000
March 31, 2009
$750,000
June 30, 2009
$750,000
September 30, 2009
$750,000
December 31, 2009
$750,000
March 31, 2010
$750,000
June 30, 2010
$750,000
September 30, 2010
$750,000
December 31, 2010
$750,000
March 31, 2011
$750,000
June 30, 2011
$750,000
September 30, 2011
$750,000
December 31, 2011
$750,000
March 31, 2012
$750,000
June 30, 2012
$750,000
September 30, 2012
$750,000
December 31, 2012
$750,000
Term Loan Maturity Date
Outstanding principal balance of Term Loan



(d) Incremental Term Loan. The Borrower shall repay the outstanding principal
amount of the Incremental Term Loan in installments on the dates and in the
amounts set forth in the Incremental Term Loan Joinder Agreement (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 3.3), unless accelerated sooner pursuant to Section 9.2.


3.6 Computations of Interest and Fees.


(a) Except for Base Rate Loans, in which case interest shall be computed on the
basis of a 365 or 366 day year as the case may be (unless the Base Rate is
determined by reference to the Federal Funds Rate), all computations of interest
and fees hereunder shall be made on the basis of the actual number of days
elapsed over a year of 360 days. Interest shall accrue from and include the date
of borrowing (or continuation or conversion) but exclude the date of payment.


(b) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
41

--------------------------------------------------------------------------------


automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other Indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such Indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.


3.7 Pro Rata Treatment.


Except to the extent otherwise provided herein:


(a) Loans. Each Loan borrowing, each payment or prepayment of principal of any
Loan or reimbursement obligations arising from drawings under Letters of Credit,
each payment of interest on any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of fees (other than the
administrative fees retained by the Agent for its own account), each reduction
of the Revolving Committed Amount, and each conversion or continuation of any
Loan shall be allocated pro rata among the relevant Lenders in accordance with
the respective Commitment Percentages of such Lenders (or, if the Commitment
Percentages of such Lenders have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans and participation
interests in LOC Obligations and Swingline Loans of such Lenders).


(b) Advances.


(i) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.


(ii) Unless the Borrower or any Lender has notified the Agent, prior to the date
any payment is required to be made by it to the Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Agent may assume that the Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the Agent in
immediately available funds, then:


(A) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the
42

--------------------------------------------------------------------------------


Agent to such Lender to the date such amount is repaid to the Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and


(B) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Agent the amount thereof in immediately available funds,
together with interest thereon for the period from the date such amount was made
available by the Agent to the Borrower to the date such amount is recovered by
the Agent (the "Compensation Period") at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender's Loan included in the
applicable borrowing. If such Lender does not pay such amount forthwith upon the
Agent's demand therefor, the Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Agent or the Borrower may have against any Lender
as a result of any default by such Lender hereunder.


A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b)(ii) shall be conclusive, absent manifest error.


(iii) If any Lender makes available to the Agent funds for any Loan to be made
by such Lender as provided in this Credit Agreement, and such funds are not made
available to the Borrower by the Agent because the conditions to the applicable
Extension of Credit set forth in Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.


3.8 Allocation of Payments After Acceleration. 


Notwithstanding any other provisions of this Credit Agreement, after the
acceleration of the Credit Party Obligations pursuant to Section 9.2, all
amounts collected or received by an Agent or any Lender on account of amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents
and any protective advances made by the Agent with respect to the Collateral
under or pursuant to the terms of the Collateral Documents;


SECOND, to payment of any fees owed to an Agent in its capacity as Agent;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses,
(including, without limitation, reasonable attorneys' fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;


FOURTH, to the payment of all accrued fees and interest payable to the Lenders
hereunder;


FIFTH, to the payment of the outstanding principal amount of the Loans
(including the payment or cash collateralization of the outstanding LOC
Obligations), and to any amounts owing
43

--------------------------------------------------------------------------------


under Hedging Agreements or under Treasury Management Agreements between any
Credit Party and any Lender, or any Affiliate of a Lender, pro rata, as set
forth below;


SIXTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FIFTH"
above; and


SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
obligations under Hedging Agreements and Treasury Management Agreements held by
such Lender bears to the aggregate then outstanding Loans and obligations under
Hedging Agreements and Treasury Management Agreements) of amounts available to
be applied pursuant to clauses "THIRD", "FOURTH," "FIFTH," and "SIXTH" above;
and (c) to the extent that any amounts available for distribution pursuant to
clause "FIFTH" above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by the Agent as Cash
Collateral and applied (A) first, to reimburse the Issuing Lender for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses "FIFTH" and "SIXTH" above in the manner provided in this Section 3.8.


3.9 Sharing of Payments.


The Lenders agree among themselves for the benefit of themselves that, except to
the extent otherwise provided herein, in the event that any Lender shall obtain
payment in respect of any Loan, LOC Obligation, any participation interest in
Swingline Loans, or any other obligation owing to such Lender under this Credit
Agreement (but not including any amounts applied by the Swingline Lender to
outstanding Swingline Loans) through the exercise of a right of setoff, banker's
lien or counterclaim, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, in excess
of its pro rata share of such payment as provided for in this Credit Agreement,
such Lender shall promptly purchase from the other Lenders for cash an interest
in such Loans, LOC Obligations and other obligations in such amounts, and make
such other adjustments from time to time, as shall be equitable to the end that
all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender, whether through
the exercise of a right of setoff, banker's lien, counterclaim or otherwise,
shall be rescinded or must otherwise be restored, each Lender which shall have
shared the benefit of such payment shall, by repurchase of the interest
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such an interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker's lien or
counterclaim, with respect to such interest as fully as if such Lender were a
holder of such Loan, LOC Obligation or other obligation in the amount of such
interest. Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Agent shall fail to remit to the Agent or any other Lender an
amount payable by such Lender or the Agent to the Agent or such other Lender
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Agent or such
other Lender at a rate per annum equal to the Federal Funds Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff
44

--------------------------------------------------------------------------------


to which this Section 3.9 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.9 to share in the benefits of any
recovery on such secured claim.


3.10 Capital Adequacy.


If, after the date hereof, any Lender has determined that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender's capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender's policies with respect to capital adequacy), then, upon notice from
such Lender to the Borrower, the Borrower shall be obligated to pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto.


3.11 Inability To Determine Interest Rate.


If prior to the first day of any Interest Period, the Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, the Agent shall promptly give telecopy or telephonic
notice thereof to the Borrower and the Lenders. If such notice is given (a) any
Eurodollar Loans requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (b) any Loans that were to have been converted
on the first day of such Interest Period to or continued as Eurodollar Loans
shall be converted to or continued as Base Rate Loans and (c) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to Base Rate Loans. Until such notice has been withdrawn by the Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Base Rate Loans to Eurodollar Loans.


3.12 Illegality.


Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Credit Agreement, (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
(b) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert a Base Rate Loan to Eurodollar Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
such Lender to make or maintain Eurodollar Loans, such Lender shall then have a
commitment only to make a Base Rate Loan when a Eurodollar Loan is requested and
(c) such Lender's Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days or the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.15.

45

--------------------------------------------------------------------------------


3.13 Requirements of Law.


If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):


(a) shall subject such Lender to any tax of any kind whatsoever with respect to
any Eurodollar Loans made by it or its obligation to make Eurodollar Loans, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 3.14 (including Non-Excluded
Taxes imposed solely by reason of any failure of such Lender to comply with its
obligations under Section 3.14(b)) and changes in taxes measured by or imposed
upon the overall net income, or franchise tax (imposed in lieu of such net
income tax), of such Lender or its applicable lending office, branch, or any
affiliate thereof);


(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or


(c) shall impose on such Lender any other condition (excluding any tax of any
kind whatsoever);


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, upon
notice to the Borrower from such Lender, through the Agent, in accordance
herewith, the Borrower shall be obligated to promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable, provided that, in any such case,
the Borrower may elect to convert the Eurodollar Loans made by such Lender
hereunder to Base Rate Loans by giving the Agent at least one Business Day's
notice of such election, in which case the Borrower shall promptly pay to such
Lender, upon demand, without duplication, such amounts, if any, as may be
required pursuant to Section 3.15. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 3.13, it shall provide prompt notice
thereof to the Borrower, through the Agent, certifying (x) that one of the
events described in this Section 3.13 has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this Section 3.13
submitted by such Lender, through the Agent, to the Borrower shall be conclusive
and binding on the parties hereto in the absence of manifest error. This
covenant shall survive the termination of this Credit Agreement and the payment
of the Loans and all other amounts payable hereunder.


3.14 Taxes.


(a) Except as provided below in this Section 3.14, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or
46

--------------------------------------------------------------------------------


imposed upon the overall net income of any Lender or its applicable lending
office, or any branch or affiliate thereof, and all franchise taxes, branch
taxes, taxes on doing business or taxes on the overall capital or net worth of
any Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed in lieu of net income taxes: (i) by the jurisdiction under
the laws of which such Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such tax and such Lender, applicable lending office,
branch or affiliate other than a connection arising solely from such Lender
having executed, delivered or performed its obligations, or received payment
under or enforced, this Credit Agreement or any Notes. If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
("Non-Excluded Taxes") are required to be withheld from any amounts payable to
the Agent or any Lender hereunder or under any Notes, (A) the amounts so payable
to the Agent or such Lender shall be increased to the extent necessary to yield
to an Agent or such Lender (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Credit Agreement and any Notes, provided, however, that the
Borrower shall be entitled to deduct and withhold any Non-Excluded Taxes and
shall not be required to increase any such amounts payable to any Lender that is
not organized under the laws of the United States of America or a state thereof
if such Lender fails to comply with the requirements of paragraph (b) of this
Section 3.14 whenever any Non-Excluded Taxes are payable by the Borrower, and
(B) as promptly as possible thereafter the Borrower shall send to the Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to
the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Agent and the Lenders for any incremental taxes, interest or penalties that
may become payable by the Agent or any Lender as a result of any such failure.
The agreements in this subsection shall survive the termination of this Credit
Agreement and the payment of the Loans, the LOC Obligations and all other
amounts payable hereunder.


(b) Each Lender that is not a "United States Person" within the meaning of
Section 7701(a)(30) of the Code shall:


(i) (A) on or before the date of any payment by the Borrower under this Credit
Agreement or Notes to such Lender, deliver to the Borrower and the Agent (x) two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Credit Agreement and any Notes without
deduction or withholding of any United States federal income taxes and (y) an
Internal Revenue Service Form W-8 or W-9, or successor applicable form, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax;


(B) deliver to the Borrower and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and
 
(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Agent; or


(ii) (A) represent to the Borrower (for the benefit of the Borrower and the
Agent) that it is not a "United States Person" within the meaning of Section
7701(a)(30) of the Code, (B)
47

--------------------------------------------------------------------------------


agree to furnish to the Borrower, on or before the date of any payment by the
Borrower, with a copy to the Agent, two accurate and complete original signed
copies of Internal Revenue Service Form W-8, or successor applicable form
certifying to such Lender's legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Credit Agreement and any
Notes (and to deliver to the Borrower and the Agent two further copies of such
form on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by the
Borrower or the Agent for filing and completing such forms), and (C) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrower,
to provide to the Borrower (for the benefit of the Borrower and the Agent) such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Credit Agreement and any Notes.


Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent then such Lender shall be exempt from such requirements.


3.15 Indemnity.


Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Eurodollar Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower; or


(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of:


(i) a request by the Borrower pursuant to Section 3.16; or


(ii) an assignment by Bank of America pursuant to Section 11.3(b) as part of the
primary syndication of the Term Loan Commitments and Term Loan during the
180-day period immediately following the Fifth Amendment Effective Date,
provided that Bank of America agrees to use reasonable efforts to reduce the
breakage costs payable by the Borrower in connection therewith (including,
without limitation, to the extent reasonably practical, closing such assignments
at the end of Interest Periods of outstanding Eurodollar Loans).


The amount each such Lender shall be compensated pursuant to this Section 3.15
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including reasonable attorneys' fees) incurred and reasonably attributable
thereto.

48

--------------------------------------------------------------------------------


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.15, each Lender may deem that it funded each Eurodollar Loan made
by it at the Eurodollar Rate for such Eurodollar Loan by a matching deposit or
other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.


3.16 Replacement of Lenders.


If (a) any Lender delivers a notice to the Borrower pursuant to Sections 3.10,
3.13 or 3.14 or (b) a Lender (a "Non-Consenting Lender") does not consent to a
proposed change, waiver, discharge or termination with respect to any Credit
Document that has been approved by the Required Lenders as provided in Section
11.6, then the Borrower shall have the right, if no Default or Event of Default
then exists, to either (i) replace such Lender (the "Replaced Lender") with one
or more additional banks or financial institutions (collectively, the
"Replacement Lender"), provided that (A) at the time of any replacement pursuant
to this Section 3.16, the Replacement Lender shall enter into one or more
assignment agreements substantially in the form of Exhibit 11.3 pursuant to, and
in accordance with the terms of, Section 11.3(b) (and with all fees payable
pursuant to said Section 11.3(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the rights and obligations
of the Replaced Lender hereunder and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum of (1) the
principal of, and all accrued interest on, all outstanding Loans of the Replaced
Lender, and (2) all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 3.4, and (B) all obligations of the Borrower owing to
the Replaced Lender (including all obligations, if any, owing pursuant to
Section 3.10, 3.13 or 3.14, but excluding those obligations specifically
described in clause (A) above in respect of which the assignment purchase price
has been, or is concurrently being paid) shall be paid in full to such Replaced
Lender concurrently with such replacement and (C) in the case of any such
assignment resulting from a Non-Consenting Lender's failure to consent to a
proposed change, waiver, discharge or termination with respect to any Credit
Document, the applicable replacement bank, financial institution or Fund
consents to the proposed change, waiver, discharge or termination; provided that
the failure by such Non-Consenting Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such
Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender's Commitments and outstanding Loans and participations in LOC Obligations
and Swingline Loans pursuant to this Section 3.16 shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption or (ii) if a Replacement Lender is not located within 60 days of
such notice, terminate the Commitments and repay the Loans owing to such
Replaced Lender.
 




SECTION 4


GUARANTY


4.1 Guaranty of Payment.


Subject to Section 4.7 below, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Lender, each Affiliate of Lender
that enters into a Hedging Agreement or a Treasury Management Agreement and the
Agent the prompt payment of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise). The Guarantors additionally, jointly and severally, unconditionally
guarantee to each Lender the timely
49

--------------------------------------------------------------------------------


performance of all other obligations under the Credit Documents, Hedging
Agreements and Treasury Management Agreement. This Guaranty is a guaranty of
payment and not of collection and is a continuing guaranty and shall apply to
all Credit Party Obligations whenever arising.


4.2 Obligations Unconditional.


The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents, the Hedging Agreements or the Treasury
Management Agreements, or any other agreement or instrument referred to therein,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Each Guarantor agrees that this
Guaranty may be enforced by the Lenders without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Notes or any other of the Credit
Documents or any collateral, if any, hereafter securing the Credit Party
Obligations or otherwise and each Guarantor hereby waives the right to require
the Lenders to proceed against the Borrower or any other Person (including a
co-guarantor) or to require the Lenders to pursue any other remedy or enforce
any other right. Each Guarantor further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor of the Credit Party Obligations for amounts paid under this
Guaranty until such time as the Lenders (and any Affiliates of Lenders entering
into Hedging Agreements or Treasury Management Agreements) have been paid in
full, all Commitments under the Credit Agreement have been terminated and no
Person or Governmental Authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Credit Documents. Each Guarantor further agrees that nothing contained
herein shall prevent the Lenders from suing on the Notes or any of the other
Credit Documents, any of the Hedging Agreements or any of the Treasury
Management Agreements or foreclosing its security interest in or Lien on any
collateral, if any, securing the Credit Party Obligations or from exercising any
other rights available to it under this Credit Agreement, the Notes, any other
of the Credit Documents, or any other instrument of security, if any, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any of any Guarantor's
obligations hereunder; it being the purpose and intent of each Guarantor that
its Guarantor's obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Neither any Guarantor's
obligations under this Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower or by reason of the bankruptcy or insolvency of the Borrower. Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Credit Party Obligations and notice of or proof of
reliance by the Agent or any Lender upon this Guarantee or acceptance of this
Guarantee. The Credit Party Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Guarantee. All dealings between the
Borrower and any of the Guarantors, on the one hand, and the Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guarantee.


4.3 Modifications.


Each Guarantor agrees that (a) all or any part of the security now or hereafter
held for the Credit Party Obligations, if any, may be exchanged, compromised or
surrendered from time to time; (b) the Lenders shall not have any obligation to
protect, perfect, secure or insure any such security interests, liens or
encumbrances now or hereafter held, if any, for the Credit Party Obligations or
the properties subject thereto; (c) the time or place of payment of the Credit
Party Obligations may be changed or extended, in
50

--------------------------------------------------------------------------------


whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) the Borrower and any other party liable
for payment under the Credit Documents may be granted indulgences generally; (e)
any of the provisions of the Notes or any of the other Credit Documents may be
modified, amended or waived; (f) any party (including any co-guarantor) liable
for the payment thereof may be granted indulgences or be released; and (g) any
deposit balance for the credit of the Borrower or any other party liable for the
payment of the Credit Party Obligations or liable upon any security therefor may
be released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Credit Party Obligations, all without notice to or
further assent by the Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.


4.4 Waiver of Rights.


Each Guarantor expressly waives: (a) notice of acceptance of this Guaranty by
the Lenders and of all extensions of credit to the Borrower by the Lenders; (b)
presentment and demand for payment or performance of any of the Credit Party
Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in the Credit Agreement) with respect to the Credit Party
Obligations or with respect to any security therefor; (d) notice of the Lenders
obtaining, amending, substituting for, releasing, waiving or modifying any
security interest, lien or encumbrance, if any, hereafter securing the Credit
Party Obligations, or the Lenders' subordinating, compromising, discharging or
releasing such security interests, liens or encumbrances, if any; (e) all other
notices to which the Guarantor might otherwise be entitled; and (f) demand for
payment under this Guaranty.


4.5 Reinstatement.


The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, reasonable
fees of counsel) incurred by an Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


4.6 Remedies.


The Guarantors agree that, as between the Guarantors, on the one hand, and the
Agent and the Lenders, on the other hand, the Credit Party Obligations may be
declared to be forthwith due and payable as provided in Section 9 (and shall be
deemed to have become automatically due and payable in the circumstances
provided in Section 9) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Credit Party Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Credit Party Obligations being deemed to
have become automatically due and payable), such Credit Party Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Security
Agreement and the other Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with their terms.

51

--------------------------------------------------------------------------------


4.7 Limitation of Guaranty.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Hedging Agreements or Treasury Management Agreements,
the obligations of each Guarantor hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code or any
comparable provisions of any applicable state law.


4.8 Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Credit Party Obligations have been paid in full
and the Commitments have terminated.




SECTION 5


CONDITIONS PRECEDENT


5.1 Closing Conditions.


The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extension of Credit is subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders in their sole
discretion):


(a) Executed Credit Documents. Receipt by the Agent of duly executed copies of:
(i) this Credit Agreement; (ii) the Notes; (iii) the Collateral Documents and
(iv) all other Credit Documents.


(b) Corporate Documents. Receipt by the Agent of the following:


(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of each Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.


(ii) Bylaws. A copy of the bylaws of each Credit Party certified by a secretary
or assistant secretary of such Credit Party to be true and correct as of the
Closing Date.


(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Credit Party approving and adopting the Credit Documents to which it is a party,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party to
be true and correct and in force and effect as of the Closing Date.


(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate
52

--------------------------------------------------------------------------------


Governmental Authorities of the state or other jurisdiction of incorporation and
each other jurisdiction in which the failure to so qualify and be in good
standing would have a Material Adverse Effect on the business or operations of a
Credit Party in such jurisdiction.


(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.


(c) Financial Statements. Receipt by the Agent and the Lenders of the
consolidated and consolidating financial statements of the Borrower and its
Subsidiaries for fiscal year ending November 30, 2003, including balance sheets
and income and cash flow statements, audited by nationally recognized
independent public accountants and containing an unqualified opinion of such
firm that such statements fairly present in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries and have
been prepared in conformity with GAAP and interim unaudited quarterly financial
statements of the Borrower and its Subsidiaries, prepared in conformity with
GAAP, for the trailing twelve months of the Borrower and first projected year of
the Borrower and working capital detail for the trailing twelve months of the
Borrower and the first projected fiscal year of the Borrower.


(d) Opinion of Counsel. Receipt by the Lenders of an opinion, or opinions (which
shall cover, among other things, authority, legality, validity, binding effect,
enforceability and attachment and perfection of liens), reasonably satisfactory
to the Agent, addressed to the Agent and the Lenders and dated as of the Closing
Date, from legal counsel to the Credit Parties.


(e) Personal Property Collateral. The Agent shall have received, in form and
substance satisfactory to the Agent:


(i) searches of Uniform Commercial Code ("UCC") filings in the jurisdiction of
the chief executive office of each Credit Party, the jurisdiction of
organization of each Credit Party and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the Agent's
security interest, for the benefit of the Lenders, in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;


(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Agent's sole discretion, to perfect the Agent's security interest, for
the benefit of the Lenders, in the Collateral;


(iii) searches of ownership of intellectual property in the appropriate
governmental offices and such United States or Canadian
patent/trademark/copyright filings as requested by the Agent in order to perfect
the Agent's security interest in the Collateral;


(iv) all stock certificates evidencing the stock pledged to the Agent pursuant
to the Pledge Agreement, together with duly executed in blank undated stock
powers attached thereto; and


(v) all instruments and chattel paper in the possession of a Credit Party
together with allonges or assignments as may be necessary or appropriate to
perfect the Lenders' security interest in the Collateral.

53

--------------------------------------------------------------------------------


(f) Evidence of Insurance. Receipt by the Agent of copies of insurance policies
or certificates of insurance of the Borrower and its Subsidiaries evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents, including, but not limited to, naming the Agent as sole loss
payee on behalf of the Lenders.


(g) Material Adverse Effect. With respect to the Borrower and its Subsidiaries,
there shall not have occurred a change since November 30, 2003 that has had or
could reasonably be expected to have a Material Adverse Effect (including
matters related to litigation, tax, accounting, labor, insurance and pension
liabilities).


(h) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding which if adversely determined against the Borrower
or any of its Subsidiaries would have or would reasonably be expected to have a
Material Adverse Effect.


(i) Closing Date Financings. The Agent shall be satisfied that (i) the Borrower
shall have received (i) gross proceeds of at least $75 million from the issuance
by the Borrower of floating rate notes under the Floating Rate Indenture on
terms that are satisfactory to the Agent and (ii) gross proceeds of at least
$125 million from the issuance by the Borrower of subordinated notes under the
Subordinated Indenture on terms that are satisfactory to the Agent. The Agent
shall have received a copy, certified by a Responsible Officer of the Borrower
as true and complete, of each of the Floating Rate Indenture and the
Subordinated Indenture as originally executed and delivered, together with all
exhibits and schedules thereto. The Borrower shall have applied the proceeds of
the notes issued under the Floating Rate Indenture and the Subordinated
Indenture to pay approximately $180.7 million of Indebtedness evidenced by the
Existing Indenture.


(j) Officer's Certificate. The Agent shall have received a certificate executed
by the chief financial officer of the Borrower as of the Closing Date stating
that (A) the Borrower and each of the Borrower's Subsidiaries are in compliance
with all existing financial obligations, (B) all governmental, shareholder and
third party consents and approvals, if any, with respect to the Credit Documents
and the transactions contemplated thereby have been obtained, (C) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to effect
the Borrower, any of the Borrower's Subsidiaries or any transaction contemplated
by the Credit Documents, or could have or might be reasonably expected to have a
Material Adverse Effect, and (D) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
herein or therein to occur on such date, (1) the Borrower and each of its
Subsidiaries is Solvent, (2) no Default or Event of Default exists, (3) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (4) the Credit
Parties are in compliance with each of the financial covenants set forth in
Section 7.12.


(k) Fees and Expenses. Payment by the Credit Parties of all fees and expenses
owed by them to the Lenders and the Agent, including, without limitation,
payment to the Agent of the fees set forth in the Fee Letter.


(l) First Priority Lien. Receipt by the Agent of evidence satisfactory in form
and substance to the Agent, that the Agent, on behalf of the Lenders, holds a
perfected, first priority lien, subject to no other Liens other than Permitted
Liens, in the Collateral.


(m) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information
54

--------------------------------------------------------------------------------


regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, material contracts, debt agreements,
property ownership and contingent liabilities of the Borrower and its
Subsidiaries.


5.2 Conditions to All Extensions of Credit.


In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make, continue or convert Loans (nor shall the Issuing
Lender be obligated to issue any Letter of Credit) hereunder unless:


(a) Notice. The Borrower shall have delivered (i) in the case of any new Loan, a
Notice of Borrowing, duly executed and completed, by the time specified in
Section 2.1, (ii) in the case of any Letter of Credit, a Letter of Credit
Application, duly executed and completed, by the time specified in Section 2.2,
(iii) in the case of any new Swingline Loan, a Swingline Loan Notice, duly
executed and completed, by the time specified in Section 2.3 and (iv) in the
case of any continuation or conversion of a Loan, a duly executed and completed
Notice of Continuation/Conversion by the time specified in Section 2.4;


(b) Representations and Warranties. The representations and warranties made by
the Credit Parties in any Credit Document are true and correct in all material
respects at and as if made as of such date;


(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto;


(d) No Material Adverse Effect. There shall not have occurred any Material
Adverse Effect;


(e) Availability. Immediately after giving effect to the making of such Loan
(and the application of the proceeds thereof) or the issuance of such Letter of
Credit, the sum of the Revolving Loans outstanding plus LOC Obligations
outstanding plus the Swingline Loans outstanding shall not exceed the Revolving
Commitment Amount; and


(f) Compliance with Subordinated Indenture. The incurrence by the Borrower of
the Indebtedness evidenced by such Loan or Letter of Credit is permitted by the
Subordinated Indenture, including Section 4.09 thereof, and constitutes "Senior
Indebtedness" as defined therein.


The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), (d), (e) and (f)
above.




SECTION 6


REPRESENTATIONS AND WARRANTIES


The Credit Parties hereby represent to the Agent and each Lender that:


6.1 Financial Condition.


The financial statements delivered to the Lenders pursuant to Section 5.1(c),
(a) have been prepared in accordance with GAAP and (b) present fairly (on the
basis disclosed in the footnotes to such
55

--------------------------------------------------------------------------------


financial statements) the consolidated and consolidating (as applicable)
financial condition, results of operations and cash flows of the Credit Parties
and their Subsidiaries as of such date and for such periods. Since November 30,
2005, there has been no sale, transfer or other disposition by the Borrower or
any of its Subsidiaries of any material part of the business or property of the
Borrower or any of its Subsidiaries, and no purchase or other acquisition (other
than the JEWEL Acquisition) by any of them of any business or assets material in
relation to the consolidated financial condition of the Borrower and its
Subsidiaries, in each case, which, is not reflected in the foregoing financial
statements or in the notes thereto.


6.2 No Material Change.


Since November 30, 2005, (a) there has been no development or event relating to
or affecting Borrower or any of its Subsidiaries which has had or would be
reasonably expected to have a Material Adverse Effect and (b) no dividends or
other distributions have been declared, paid or made upon the Capital Stock in
Borrower or any of its Subsidiaries nor, except as otherwise permitted under
this Credit Agreement, has any of the Capital Stock in a Credit Party been
redeemed, retired, purchased or otherwise acquired for value.


6.3 Organization and Good Standing.


The Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the State (or other
jurisdiction) of its organization, (b) is duly qualified and in good standing
authorized to do business in every jurisdiction where the failure to be so
qualified would have a Material Adverse Effect and (c) has the requisite power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.


6.4 Due Authorization.


Each Credit Party (a) has the requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to incur the obligations herein and therein provided for and (b) is
duly authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents to
which it is a party.


6.5 No Conflicts.


Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws, (b) violate, contravene or materially conflict with any Requirement of
Law or any other law, regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which could have or might be reasonably
expected to have a Material Adverse Effect, or (d) result in or require the
creation of any Lien (other than those contemplated in or created in connection
with the Credit Documents) upon or with respect to its properties.

56

--------------------------------------------------------------------------------


6.6 Consents.


No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of a Credit Party is required in connection with the execution, delivery
or performance of this Credit Agreement or any of the other Credit Documents by
a Credit Party, or if required, such consent, approval and authorization has
been obtained.


6.7 Enforceable Obligations.


This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of each Credit
Party enforceable against such Credit Party in accordance with their respective
terms, except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally or by general equitable principles.


6.8 No Default.


Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred or exists.


6.9 Ownership.


The Borrower and each of its Subsidiaries is the owner of and has good and
marketable title to all of its assets and none of such assets are subject to any
Lien other than Permitted Liens.


6.10 Indebtedness.


The Borrower and its Subsidiaries have no Indebtedness except (a) as disclosed
in the financial statements referenced in Section 6.1, (b) as set forth on
Schedule 6.10 and (c) as otherwise permitted by this Credit Agreement.


6.11 Litigation.


There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit Party, threatened
against the Borrower or any of its Subsidiaries which, if adversely determined,
would have or would be reasonably expected to have a Material Adverse Effect.


6.12 Taxes.


Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
tax returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Credit Party is aware of any proposed tax assessments
against it, any of its Subsidiaries or any other Credit Party.

57

--------------------------------------------------------------------------------


6.13 Compliance with Law.


Each of the Borrower and its Subsidiaries is in compliance with all Requirements
of Law and all other laws, rules, regulations, orders and decrees (including
without limitation Environmental Laws) applicable to it, or to its properties,
unless such failure to comply would not have or would not be reasonably expected
to have a Material Adverse Effect. No Requirement of Law would be reasonably
expected to cause a Material Adverse Effect.


6.14 ERISA.


Except as would not result in a Material Adverse Effect:


(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Credit Parties, no event or condition has occurred or exists as
a result of which any Termination Event could reasonably be expected to occur,
with respect to any Plan; (ii) no "accumulated funding deficiency," as such term
is defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.


(b) The actuarial present value of all "benefit liabilities" under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities.


(c) Neither the Borrower, nor any of its Subsidiaries nor any ERISA Affiliate
has incurred, or, to the best knowledge of the Credit Parties, are reasonably
expected to incur, any withdrawal liability under ERISA to any Multiemployer
Plan or Multiple Employer Plan. Neither the Borrower, nor any of its
Subsidiaries nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best knowledge of the Credit Parties, reasonably expected to be in
reorganization, insolvent, or terminated.


(d) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Borrower or any of
its Subsidiaries or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.


(e) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and its Subsidiaries and each
ERISA Affiliate for post-retirement welfare benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA), net of all assets under all such Plans
allocable to such benefits, are reflected on the Financial Statements in
accordance with FAS 106.

58

--------------------------------------------------------------------------------


(f) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.


6.15 Subsidiaries.


Set forth on Schedule 6.15 is a complete and accurate list of all Subsidiaries
of each Credit Party. Information on Schedule 6.15 includes jurisdiction of
organization, the number of shares of each class of Capital Stock outstanding,
the number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Credit Party; and the number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto. The outstanding Capital Stock of all
such Subsidiaries is validly issued, fully paid and non-assessable and is owned
by each such Credit Party, directly or indirectly, free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents). Other than as set forth in Schedule 6.15, neither any Credit Party
nor any Subsidiary thereof has outstanding any securities convertible into or
exchangeable for its Capital Stock nor does any such Person have outstanding any
rights to subscribe for or to purchase or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Capital Stock.
Schedule 6.15 may be updated from time to time by the Borrower by giving written
notice thereof to the Agent.


6.16 Use of Proceeds; Margin Stock.


The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.10. None of the proceeds of the Loans will be used for
the purpose of purchasing or carrying any "margin stock" as defined in
Regulation U or Regulation X, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry "margin stock"
or any "margin security" or for any other purpose which might constitute this
transaction a "purpose credit" within the meaning of Regulation U, Regulation X
or Regulation T. None of the Credit Parties owns any "margin stock".


6.17 Government Regulation.


No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Investment Company Act of 1940
or the Interstate Commerce Act, each as amended. In addition, no Credit Party is
(a) an "investment company" registered or required to be registered under the
Investment Company Act of 1940, as amended, or controlled by such a company, or
(b) a "holding company," or a "Subsidiary company" of a "holding company," or an
"affiliate" of a "holding company" or of a "Subsidiary" or a "holding company,"
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.


6.18 Environmental Matters.


(a) Except as set forth on Schedule 6.18.


(i) each of the Real Properties and all operations at the Real Properties are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Real Properties or the businesses
operated by the Borrower or any of its Subsidiaries (the "Businesses"), and
there are no conditions relating to the
59

--------------------------------------------------------------------------------


Businesses or Real Properties that could give rise to liability under any
applicable Environmental Laws.


(ii) (A) To the best of the Credit Parties' knowledge, there has been no release
of Hazardous Materials on any of the Real Properties that constitutes a
violation of Environmental Laws, and (B) all Hazardous Materials located on any
of the Real Properties are stored in compliance with Environmental Laws.


(iii) Neither the Borrower nor any of its Subsidiaries has received any written
or oral notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding Hazardous Materials or compliance with Environmental Laws with regard
to any of the Real Properties or the Businesses, nor does the Borrower or any of
its Subsidiaries have knowledge or reason to believe that any such notice is
being threatened.


(iv) Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in each case by, or on behalf or with
the permission of, the Borrower or any of its Subsidiaries in a manner that
would reasonably be expected to give rise to liability under any applicable
Environmental Law.


(v) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened,
under any Environmental Law to which the Borrower or any of its Subsidiaries is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower or any of its Subsidiaries, the Real Properties or the Businesses.


(vi) There has been no release or threat of release of Hazardous Materials at or
from the Real Properties or arising from or related to the operations
(including, without limitation, disposal) of the Borrower or any of its
Subsidiaries in connection with the Real Properties or otherwise in connection
with the Businesses.


(vii) Neither the Borrower nor any of its Subsidiaries has assumed any liability
of any Person (other than another Credit Party) under any Environmental Law.


(b) The Borrower has adopted procedures that are designed to (i) ensure that
each Credit Party and their Subsidiaries, any of their operations and each of
the properties owned or leased by each Credit Party and their Subsidiaries
remains in compliance with applicable Environmental Laws and (ii) minimize any
liabilities or potential liabilities that each Credit Party and their
Subsidiaries, any of their operations and each of the properties owned or leased
by each Credit Party and their Subsidiaries may have under applicable
Environmental Laws.


6.19 Intellectual Property.


The Borrower and each of its Subsidiaries owns, or has the legal right to use,
all trademarks, tradenames, copyrights, technology, know-how and processes (the
"Intellectual Property") necessary for each of them to conduct its business as
currently conducted except for those the failure to own or have such legal right
to use would not have or be reasonably expected to have a Material Adverse
Effect. Set forth on Schedule 6.19 is a list of all Intellectual Property owned
by the Borrower and its Subsidiaries or
60

--------------------------------------------------------------------------------


that the Borrower or one of its Subsidiaries has the right to use as of the
Closing Date (which list shall identify the Person that owns or has the right to
use each such item of Intellectual Property), in each case that is registered in
the United States or Canada. Except as provided on Schedule 6.19, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Credit Party know of any such claim, and to
the Credit Parties' knowledge the use of such Intellectual Property by the
Borrower or any of its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that in the aggregate, would
not have or be reasonably expected to have a Material Adverse Effect.


6.20 Solvency.


Each Credit Party is and, after consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.


6.21 Investments.


All Investments of the Borrower and each of its Subsidiaries are either
Permitted Investments or otherwise permitted by the terms of this Credit
Agreement.


6.22 No Financing of Corporate Takeovers.


No proceeds of the Loans hereunder have been or will be used to acquire,
directly or indirectly, any security in any transaction which is subject to
Sections 13 or 14 of the Securities Exchange Act of 1934, as amended (including,
without limitation, Sections 13(d) and 14(d) thereof) or to refinance any
Indebtedness used to acquire any such securities.


6.23 Jurisdiction of Organization, Etc..


Set forth on Schedule 6.23 is the exact legal name, the jurisdiction of
organization, federal tax identification number and chief executive office and
principal place of business of each Credit Party. Schedule 6.23 may be updated
from time to time by the Borrower by written notice to the Agent.


6.24 Disclosure.


Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Credit Party in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading.


6.25 Licenses, etc.


The Borrower and each of its Subsidiaries has obtained and holds in full force
and effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other rights,
consents and approvals which are necessary for the operation of their respective
businesses as presently conducted.

61

--------------------------------------------------------------------------------


6.26 No Burdensome Restrictions.


Neither the Borrower nor any Subsidiary of the Borrower is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, would have or be reasonably expected to
have a Material Adverse Effect.


6.27 Brokers' Fees.


No Credit Party has any obligation to any Person in respect of any finder's,
broker's, investment banking or other similar fee in connection with any of the
transactions contemplated under the Credit Documents.


6.28 Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any Subsidiary of the Borrower and none of such
Persons has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.


6.29 Collateral Documents.


The Collateral Documents create valid security interests in, and first Liens on,
the Collateral purported to be covered thereby, which security interests and
Liens are and will remain perfected security interests and Liens, prior to all
other Liens other than Permitted Liens. Each of the representations and
warranties made by the Borrower and its Subsidiaries in the Collateral Documents
is true and correct.


6.30 Subordination.


The subordination provisions contained in the Subordinated Indenture are
enforceable against the Borrower, the Guarantors and the holders of the notes
issued pursuant thereto, and all Credit Party Obligations hereunder and under
the other Credit Documents are within the definitions of "Senior Debt" (or any
comparable term) and "Designated Senior Indebtedness" (or any comparable term)
included in such subordination provisions. There exists no Designated Senior
Debt for purposes of, and as defined in, the Subordinated Indenture (other than
the Credit Party Obligations).




SECTION 7


AFFIRMATIVE COVENANTS


Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations hereunder, have been paid in full, no Letter of Credit is
outstanding and the Commitments hereunder shall have terminated:


7.1 Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Agent:


(a) Annual Financial Statements. As soon as available, and in any event upon the
earlier of the date that is ninety-five days after the end of each fiscal year
of the Borrower or within two Business
62

--------------------------------------------------------------------------------


Days after the date such information is filed with the SEC, (i) a consolidated
and consolidating balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal year, together with related
consolidated and consolidating statements of operations and retained earnings
and of cash flows for such fiscal year, setting forth in comparative form
consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent and whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any manner and (ii) to the extent filed with
the SEC, a copy of the attestation report filed with the SEC of such certified
public accountants as to the Borrower's internal controls pursuant to Section
404 of Sarbanes-Oxley.


(b) Quarterly Financial Statements. As soon as available, and in any event upon
the earlier of the date that is 45 days after the close of each fiscal quarter
of the Borrower (other than the fourth fiscal quarter, in which case 95 days
after the end thereof) or within two Business Days of the date such information
is filed with the SEC, a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal quarter, together
with related consolidated statements of operations and retained earnings and of
cash flows for such fiscal quarter in each case setting forth in comparative
form consolidated figures for the corresponding period of the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Agent, and accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
such quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.


(c) Officer's Certificate.


(i) At the time of delivery of the financial statements provided for in Sections
7.1(a) and 7.1(b) above, a certificate of the chief financial or accounting
officer of the Borrower substantially in the form of Exhibit 7.1(c), (A)
demonstrating compliance with the financial covenants contained in Section 7.12
by calculation thereof as of the end of each such fiscal period and (B) stating
that no Default or Event of Default exists, or if any Default or Event of
Default does exist, specifying the nature and extent thereof and what action the
Borrower proposes to take with respect thereto.


(ii) At the time of delivery of the financial statements provided for in Section
7.1(a) above for the fiscal years ending November 30, 2006, November 30, 2009
and November 30, 2011, an appraisal from an independent third party appraiser
satisfactory to the Agent with respect to the brand values of the Borrower and
its Subsidiaries.


(d) Annual Business Plan and Budgets. No later than 70 days after the end of
each fiscal year of the Borrower, beginning with the fiscal year ending November
30, 2004, an annual business plan and budget of the Borrower and its
Subsidiaries containing, among other things, pro forma financial statements for
the next fiscal year.


(e) Compliance With Certain Provisions of the Credit Agreement. Within 120 days
after the end of each fiscal year of the Borrower, the Borrower shall deliver a
certificate, containing information regarding the amount of any Asset
Dispositions that were made during the prior fiscal year.

63

--------------------------------------------------------------------------------


(f) Accountant's Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.


(g) Auditor's Reports. Promptly upon receipt thereof, a copy of any "management
letter" submitted by independent accountants to the Borrower or any of its
Subsidiaries in connection with any annual, interim or special audit of the
books of the Borrower or any of its Subsidiaries.


(h) Reports. Promptly upon transmission or receipt thereof, (a) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower or any of its
Subsidiaries shall send to its shareholders generally or to a holder of any
Indebtedness owed by the Borrower or any of its Subsidiaries in its capacity as
such a holder and (b) upon the written request of the Agent, all reports and
written information to and from the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor
agencies or authorities concerning environmental, health or safety matters.


(i) Notices. Upon a Credit Party obtaining knowledge thereof, such Credit Party
will give written notice to the Agent immediately of (a) the occurrence of an
event or condition consisting of a Default or Event of Default, specifying the
nature and existence thereof and what action the Borrower proposes to take with
respect thereto, and (b) the occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries (i) the pendency or commencement of any
litigation, arbitral or governmental proceeding against the Borrower or any of
its Subsidiaries which if adversely determined would have or would be reasonably
expected to have a Material Adverse Effect, or (ii) the institution of any
proceedings against the Borrower or any of its Subsidiaries with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which would have or would be reasonably expected to have a Material Adverse
Effect.


(j) ERISA. Upon any of the Credit Parties or any ERISA Affiliate obtaining
knowledge thereof, Borrower will give written notice to the Agent promptly (and
in any event within five Business Days) of: (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or might
reasonably lead to, a Termination Event; (ii) with respect to any Multiemployer
Plan, the receipt of notice as prescribed in ERISA or otherwise of any
withdrawal liability assessed against the Borrower or any of its ERISA
Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which the Borrower or any of its Subsidiaries
or ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (iv) any change in the funding status of any Plan
that could have a Material Adverse Effect; together, with a description of any
such event or condition or a copy of any such notice and a statement by the
principal financial officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit Parties with
respect thereto. Promptly upon request, the Borrower shall furnish the Agent
with such additional information concerning any Plan as may be reasonably
requested, including, but not limited to, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
64

--------------------------------------------------------------------------------


filed with the Department of Labor and/or the Internal Revenue Service pursuant
to ERISA and the Code, respectively, for each "plan year" (within the meaning of
Section 3(39) of ERISA).


(k) Environmental. The Borrower and each of its Subsidiaries will conduct and
complete all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any real property owned or leased by the Borrower or its
Subsidiaries to the extent necessary to be in compliance with all Environmental
Laws and all other applicable federal, state, and local laws, regulations, rules
and policies and with the orders and directives of all Governmental Authorities
exercising jurisdiction over such real property to the extent any failure would
have or be reasonably expected to have a Material Adverse Effect.


(l) Annual and Quarterly Reports. (i) At the time of delivery of the financial
statements provided for in Section 7.1(a) above, a company-prepared report
containing information as to brand sales and advertising cost analysis and
variable contribution margins for the fiscal year of the Borrower most recently
ending and (ii) at the time of delivery of the financial statements provided for
in Section 7.1(b) above, a company-prepared report containing information with
respect to the status of on-going litigation of the Borrower and its
Subsidiaries, including, without limitation, judgments and settlements during
such fiscal quarter.


(m) Intellectual Property. Concurrently with the delivery of the financial
statements referred to in Sections 7.1(a) and (b), a certificate of a
Responsible Officer of the Borrower listing (A) all applications, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications for Copyrights, Patents and Trademarks (each
such term as defined in the Security Agreement) received since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), and (C) all Trademark Licenses, Copyright Licenses and Patent Licenses
(each such term as defined in the Security Agreement) entered into since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date).


(n) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower and its Subsidiaries as the Agent or the Required Lenders may
reasonably request.


Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet at the website
address listed on Schedule 11.1; or (ii) on which such documents are posted on
the Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the officer's certificates required by
Section 7.1(c) to the Agent. Except for such officer's certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance
65

--------------------------------------------------------------------------------


 by the Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.


The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, "Borrower Materials") by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
"Platform") and (b) certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a "Public Lender"). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked "PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Agent, the
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.18); (y) all Borrower Materials marked "PUBLIC" are permitted to be
made available through a portion of the Platform designated "Public Investor;"
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Investor."


7.2 Preservation of Existence and Franchises.


Except as permitted by Section 8.4, each of the Credit Parties will, and will
cause each of its Subsidiaries to, do all things necessary to preserve and keep
in full force and effect in all material respects its existence, rights,
franchises and authority.


7.3 Books and Records.


Each of the Credit Parties will, and will cause each of its Subsidiaries to,
keep complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).


7.4 Compliance with Law.


Each of the Credit Parties will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property (including, without limitation, Environmental Laws) if noncompliance
with any such law, rule, regulation, order or restriction would have or
reasonably be expected to have a Material Adverse Effect.


7.5 Payment of Taxes and Other Indebtedness.


Each of the Credit Parties will, and will cause its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Credit Party or
its Subsidiary shall not be required to pay any such tax, assessment,
66

--------------------------------------------------------------------------------


charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) would have a Material Adverse Effect.


7.6 Insurance.


Each of the Credit Parties will, and will cause its Subsidiaries to maintain in
full force and effect insurance (including worker's compensation insurance,
liability insurance, casualty insurance and business interruption insurance)
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any Subsidiary, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates; provided that the Borrower and its Subsidiaries may reduce
the amount of insurance required to be maintained above to the extent the
Borrower and its Subsidiaries establish a self-insurance program providing
insurance coverage in lieu of such insurance. All liability policies shall have
each Lender as an additional insured and all casualty policies shall have the
Agent, on behalf of the Lenders, as loss payee.


In the event there occurs any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Agent generally describing the
nature and extent of such damage or destruction. Subsequent to any loss, damage
to or destruction of the Collateral of any Credit Party or any part thereof,
such Credit Party, whether or not the insurance proceeds, if any, received on
account of such damage or destruction shall be sufficient for that purpose, at
such Credit Party's cost and expense, will promptly repair or replace the
Collateral of such Credit Party so lost, damaged or destroyed; provided,
however, that such Credit Party shall not be obligated to repair or replace any
Collateral so lost, damaged or destroyed to the extent the failure to make such
repair or replacement (a) is desirable to the proper conduct of the business of
such Credit Party in the ordinary course and otherwise is in the best interest
of such Credit Party and (b) would not materially impair the rights and benefits
of the Agent or the Lenders under this Credit Agreement or any other Credit
Document. In the event a Credit Party shall receive any insurance proceeds, as a
result of any loss, damage or destruction, in a net amount in excess of
$500,000, such Credit Party will immediately pay over such proceeds to the Agent
as cash collateral for the Credit Party Obligations. The Agent agrees to release
such insurance proceeds to such Credit Party for replacement or restoration of
the portion of the Collateral of such Credit Party lost, damaged or destroyed
if, (A) the Agent has received written application for such release from such
Credit Party together with evidence reasonably satisfactory to it that the
Collateral lost, damaged or destroyed has been or will be replaced or restored
to its condition (or by Collateral having a value at least equal to the
condition of the asset subject to the loss, damage or destruction) immediately
prior to the loss, destruction or other event giving rise to the payment of such
insurance proceeds and (B) on the date of such release no Default or Event of
Default exists. All insurance proceeds shall be subject to the security interest
of the Lenders under the Collateral Documents.


The present insurance coverage of the Borrower and its Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 7.6,
as Schedule 7.6 may be amended from time to time by written notice to the Agent.


7.7 Maintenance of Property.


Each of the Credit Parties will, and will cause its Subsidiaries to, maintain
and preserve its properties and equipment in good repair, working order and
condition, normal wear and tear excepted, and will make, or cause to be made, in
such properties and equipment from time to time all repairs,
67

--------------------------------------------------------------------------------


renewals, replacements, extensions, additions, betterments and improvements
thereto as may be needed or proper, to the extent and in the manner customary
for companies in similar businesses.


7.8 Performance of Obligations.


Each of the Credit Parties will, and will cause its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.


7.9 Collateral.


If, subsequent to the Closing Date, a Credit Party shall acquire any
intellectual property, securities instruments, chattel paper or other personal
property required to be delivered to the Agent as Collateral hereunder or under
any of the Collateral Documents, the Borrower shall immediately notify the Agent
of same. Each Credit Party shall take such action (including, but not limited
to, the actions set forth in Section 5.1), as requested by the Agent and at its
own expense, to ensure that the Lenders have a first priority perfected Lien in
all personal property of the Credit Parties (whether now owned or hereafter
acquired), subject only to Permitted Liens. Each Credit Party shall adhere to
the covenants regarding the location of personal property as set forth in the
Security Agreement.


7.10 Use of Proceeds.


The Credit Parties will use the proceeds of the Loans solely (a) to refinance
the existing Indebtedness of the Borrower, (b) to finance the JEWEL Acquisition
and to pay fees and expenses incurred in connection therewith, (c) to provide
working capital, (d) to finance Permitted Acquisitions and (e) for general
corporate purposes.


7.11 Audits/Inspections.


Upon reasonable notice and during normal business hours, each Credit Party will,
and will cause its Subsidiaries to, permit representatives appointed by the
Agent or any Lender, including, without limitation, independent accountants,
agents, attorneys and appraisers to visit and inspect such Credit Party's (or
its Subsidiary's) property, including its books and records, its accounts
receivable and inventory, its facilities and its other business assets, and to
make photocopies or photographs thereof and to write down and record any
information such representative obtains and shall permit the Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of the Credit Parties and their Subsidiaries. The Credit Parties
agree that the Agent, and its representatives, may conduct an annual audit of
the Collateral, at the expense of the Borrower.


7.12 Financial Covenants.


(a) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the end
of each fiscal quarter, commencing with the fiscal quarter ending May 31, 2007,
shall be greater than or equal to 2.0 to 1.0.


(b) Leverage Ratio. The Leverage Ratio shall be less than or equal to (i) 4.75
to 1.0 as of the end of any fiscal quarter ending during the period from May 31,
2007 to and including November 30, 2007 and (ii) 4.25 to 1.0 as of the end of
any fiscal quarter ending on or after February 29, 2008.

68

--------------------------------------------------------------------------------


(c) Senior Secured Leverage Ratio. The Senior Secured Leverage Ratio shall be
less than or equal to (i) 3.5 to 1.0 as of the end of any fiscal quarter ending
during the period from May 31, 2007 to and including November 30, 2007 and (ii)
3.25 to 1.0 as of the end of any fiscal quarter ending on or after February 29,
2008.


(d) Brand Value. As of the end of each fiscal quarter of the Borrower, with
respect to the Borrower and its Subsidiaries on a consolidated basis, the ratio
of (i) the fair market value of all brands or product lines of the Borrower and
its Subsidiaries on a consolidated basis on such date to (ii) Senior Secured
Indebtedness on such date shall be greater than or equal to 2.0 to 1.0.


7.13 Additional Credit Parties.


At the time any Person becomes a direct Subsidiary of a Credit Party or at the
time any Person that is not a Guarantor hereunder becomes a guarantor under the
Subordinated Indenture, the Borrower shall so notify the Agent and promptly
thereafter (but in any event within 30 days after the date thereof) shall cause
such Person to (a) if such Person is a Domestic Subsidiary or if such Person has
become a guarantor under the Subordinated Indenture, execute a Joinder Agreement
in substantially the same form as Exhibit 7.13, (b) cause all of the Capital
Stock of such Person (if such Person is a Domestic Subsidiary) or 65% of the
Capital Stock of such Person (if such Person is a Material Foreign Subsidiary)
to be delivered to the Agent (together with undated stock powers signed in
blank) and pledged to the Agent pursuant to an appropriate pledge agreement in
substantially the form of the Pledge Agreement and otherwise in a form
acceptable to the Agent, (c) if such Person is a Domestic Subsidiary, pledge all
of its assets to the Lenders pursuant to a security agreement in substantially
the form of the Security Agreement and otherwise in a form acceptable to the
Agent, (d) if such Person is a Domestic Subsidiary and has any Subsidiaries, (i)
deliver all of the Capital Stock of such Domestic Subsidiaries and 65% of the
Capital Stock of such Material Foreign Subsidiaries (together with undated stock
powers signed in blank) to the Agent and (ii) execute a pledge agreement in
substantially the form of the Pledge Agreement and otherwise in a form
acceptable to the Agent, and (e) deliver such other documentation as the Agent
may reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, landlord waivers, certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Agent.


7.14 Ownership of Subsidiaries.


The Borrower shall (a) at all times own (directly or indirectly through other
Subsidiaries) 100% of the Capital Stock of its Subsidiaries (except as necessary
to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Capital Stock of
Foreign Subsidiaries) and (b) sell, transfer or otherwise dispose of any shares
of Capital Stock of any of its Subsidiaries only in transactions otherwise
permitted by this Credit Agreement.


7.15 Appraisal Reports.


To the extent required to comply with FASB 142 or (b) following the occurrence
of an Event of Default (if requested by the Agent), the Borrower and its
Subsidiaries shall provide the Agent, at the expense of the Borrower, with asset
appraisal reports with respect to the personal property of the Borrower and its
Subsidiaries, including without limitation, brand values.

69

--------------------------------------------------------------------------------


7.16 Post-Closing Matters.


The Credit Parties agree to use commercially reasonable efforts to obtain
landlord waivers with respect to each of their respective leased real properties
(in form and substance reasonably satisfactory to the Agent) within 90 days
following the Closing Date.


SECTION 8


NEGATIVE COVENANTS


Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations hereunder, have been paid in full, no Letter of Credit is
outstanding and the Commitments hereunder shall have terminated:


8.1 Indebtedness.


No Credit Party will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:


(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;


(b) the Subordinated Debt;


(c) Indebtedness existing as of the Closing Date as referenced in Section 6.10
(and renewals, refinancings or extensions thereof on terms and conditions no
more favorable, in the aggregate, to such Person than such existing Indebtedness
and in a principal amount not in excess of that outstanding as of the date of
such renewal, refinancing or extension);


(d) Indebtedness owing by one Credit Party to another Credit Party;


(e) purchase money Indebtedness (including Capital Leases) incurred by the
Borrower or any of its Subsidiaries to finance the purchase of fixed assets;
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $2,000,000 at any one
time outstanding (including any such Indebtedness referred to in subsection (c)
above); (ii) such Indebtedness when incurred shall not exceed the purchase price
of the asset(s) financed; and (iii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;


(f) obligations of the Credit Parties in respect of Hedging Agreements entered
into in the ordinary course of business to manage existing or anticipated risks
and not for speculative purposes;


(g) Indebtedness incurred by Foreign Subsidiaries not to exceed $500,000, in the
aggregate, at any one time outstanding;


(h) commercial letters of credit in an aggregate face amount not to exceed
$1,000,000 at any one time outstanding;


(i) Indebtedness of the Borrower under the Convertible Notes in an aggregate
principal amount not to exceed $125,000,000; and

70

--------------------------------------------------------------------------------


(j) Indebtedness of the Borrower owing to HBA Indemnity Company, Ltd. in an
aggregate principal amount not to exceed 85% of the aggregate amount of premiums
paid by the Borrower to HBA Indemnity Company, Ltd.


8.2 Liens.


No Credit Party will, nor will it permit its Subsidiaries to, contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), other
than any "margin stock" within the meaning of Regulation U, whether now owned or
after acquired, except for Permitted Liens.


8.3 Nature of Business.


No Credit Party will, nor will it permit its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date, which
with respect to Signal shall be limited to the ownership of trademarks and
tradenames for the purpose of licensing (a) any or all of such trademarks and
tradenames to the Borrower or any other Credit Party and (b) any or all of such
trademarks and tradenames that are not registered in the United States or Canada
to any Foreign Subsidiary of the Borrower.


8.4 Consolidation and Merger.


No Credit Party will, nor will it permit its Subsidiaries to, enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that notwithstanding the
foregoing provisions of this Section 8.4, the following actions may be taken if
(a) the Agent is given prior written notice of such action, and the Credit
Parties execute and deliver such documents, instruments and certificates as the
Agent may request in order to maintain the perfection and priority of the Liens
on the assets of the Credit Parties and (b) after giving effect thereto no
Default or Event of Default exists:


(i) any Credit Party may be merged or consolidated with or into the Borrower, or
any Credit Party (other than the Borrower) may be merged or consolidated with or
into any other Credit Party; provided that if such transaction shall be between
the Borrower and another Credit Party, the Borrower shall be the continuing or
surviving corporation;


(ii) any Foreign Subsidiary may merge or consolidate with any other Foreign
Subsidiary; and


(iii) any Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.


8.5 Sale or Lease of Assets.


No Credit Party will, nor will it permit any of its Subsidiaries to make any
Asset Disposition other than (a) the sale, transfer or other disposition of
"margin stock" within the meaning of Regulation U, (b) the non-recourse sale of
trade accounts receivable to a Person that is not an Affiliate of the Borrower
provided that (i) at the time of the sale (and after giving effect thereto) no
Default or Event of Default exists, (ii) as a result of such sale, no Material
Adverse Effect would occur or be reasonably expected to occur, and (iii) the
amount of such receivables subject to such sales do not exceed, in the
aggregate,
71

--------------------------------------------------------------------------------


$7,000,000 at any time outstanding, (c) other sales of equipment provided that
(i) the sale is for fair market value, (ii) the sale is for cash consideration,
(iii) at the time of the sale (and after giving effect thereto) no Default or
Event of Default exists, (iv) as a result of such sale, no Material Adverse
Effect would occur or be reasonably expected to occur and (v) such sales do not
exceed, in the aggregate, $1,000,000 during any fiscal year, (d) sales of
product lines (or the right to produce a consumer product or products) provided
that (i) the dispositions permitted under this subparagraph (d) shall not exceed
$20,000,000 during any fiscal year and, (ii) the dispositions permitted under
this subparagraph (d) during any fiscal year shall be limited to product lines
(or the right to produce a consumer product or products) having aggregate sales
for the twelve-month period ending on the fiscal quarter ending immediately
preceding the sale in an aggregate amount not exceeding ten percent (10%) of
EBITDA for such twelve month period and (iii) the Credit Parties shall have
delivered to the Agent a Pro Forma Compliance Certificate demonstrating that
after giving effect to any such disposition on a Pro Forma Basis, the Credit
Parties and their Subsidiaries would have been in compliance with all the
financial covenants set forth in Section 7.12, (e) the transfer by the Borrower
of the Capital Stock of Chattem (U.K.) Limited to Chattem Global Consumer
Products Limited, (f) the sale, lease or transfer or other disposal by a Foreign
Subsidiary of the Borrower of any or all of its assets (including the Capital
Stock of any of its Subsidiaries) to any other Subsidiary of the Borrower and
(g) the sale of the Borrower's Cessna Model 650 with Manufacturer's Serial No.
650-0034 and FAA Registration No. N650GH.


8.6 Advances, Investments and Loans.


No Credit Party will, nor will it permit any of its Subsidiaries to, make any
Investments except for Permitted Investments.


8.7 Restricted Payments.


No Credit Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, (a) declare or pay any dividends (whether cash or otherwise) or make
any other distribution upon any shares of its Capital Stock of any class or (b)
purchase, redeem or otherwise acquire or retire or make any provisions for
redemption, acquisition or retirement of any shares of its Capital Stock of any
class or any warrants or options to purchase any such shares (any such
declaration, payment, distribution, purchase, redemption or other acquisition, a
"Restricted Payment"); provided, however, (i) the Subsidiaries of the Borrower
may pay dividends to the Borrower and (ii) the Borrower may purchase, redeem,
acquire or retire shares of its Capital Stock of any class or any warrants or
options to purchase any such shares of its Capital Stock occurring subsequent to
Fifth Amendment Effective Date in an amount not to exceed $93,110,000 so long as
(A) after giving effect thereto no Default or Event of Default exists and (B)
the Borrower shall have provided the Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to any such transaction on a Pro Forma
Basis, the Credit Parties and their Subsidiaries would have been in compliance
with all the financial covenants set forth in Section 7.12. For the avoidance of
doubt, the parties hereto agree that (a) nothing contained in this Section 8.7
shall prohibit the Borrower from using $32,042,500 of the proceeds from the
issuance of the Convertible Notes to fund a convertible note hedge transaction
with an affiliate of Merrill Lynch & Co. on the date of the issuance of the
Convertible Notes, which transaction is designed to offset the Borrower's
exposure to potential dilution of its common stock upon the conversion of the
Convertible Notes and (b) the use of such proceeds as described above shall not
be considered a Restricted Payment.


8.8 Transactions with Affiliates.


No Credit Party will, nor will it permit its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, shareholder,
72

--------------------------------------------------------------------------------


Subsidiary or Affiliate other than on terms and conditions substantially as
favorable as would be obtainable in a comparable arm's-length transaction with a
Person other than an officer, director, shareholder, Subsidiary or Affiliate
except for (a) transactions set forth on Schedule 8.8 and (b) intercompany
transactions that are otherwise permitted by this Credit Agreement.


8.9 Fiscal Year; Organizational Documents.


No Credit Party will, nor will it permit any of its Subsidiaries to, change its
fiscal year or materially change its articles or certificate of incorporation or
its bylaws without the prior written consent of the Required Lenders. The
Convertible Indenture may not be amended or modified in any material manner
without the prior written consent of the Required Lenders.


8.10 Prepayments of Indebtedness.


No Credit Party will, nor will it permit any of its Subsidiaries to, (a) amend
or modify (or permit the amendment or modification of) any of the terms of any
Indebtedness if such amendment or modification would add or change any terms in
a manner adverse to the Lenders, including but not limited to, shortening final
maturity or average life to maturity of such Indebtedness or requiring any
payment to be made sooner than originally scheduled or increasing the interest
rate applicable thereto or change any subordination provision thereof, (b)
during the existence of a Default or Event of Default, or if a Default or Event
of Default would be caused as a result thereof, make (or give any notice with
respect thereto) any voluntary or optional payment or prepayment or redemption
or acquisition for value of (including, without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any other
Indebtedness and (c) make any repayment in cash for Convertible Notes that are
surrendered by the holders thereof (or otherwise make any payment on the
principal of any Convertible Notes) unless (i) prior to any such repayment, the
Borrower has Sufficient Liquidity (as defined below), (ii) prior to any such
repayment, the Borrower shall deliver to the Agent a Pro Forma Compliance
Certificate demonstrating that after giving effect to any such payment on a Pro
Forma Basis, the Credit Parties and their Subsidiaries would have been in
compliance with all the financial covenants set forth in Section 7.12 and (ii)
before and after giving effect to any such repayment, no Default or Event of
Default shall have occurred and be continuing.


For purposes hereof, "Sufficient Liquidity" means cash and Cash Equivalents
(including, without limitation, availability under the Revolving Committed
Amount) in an aggregate amount equal to 125% of the sum of the principal amount
of the Convertible Notes contemplated to be paid by the Borrower in cash.


8.11 Subordinated Debt.


Notwithstanding Section 8.10, no Credit Party will (i) make or offer to make any
principal payments with respect to the Subordinated Debt, (ii) redeem or offer
to redeem any of the Subordinated Debt or (iii) deposit any funds intended to
discharge or defease any or all of the Subordinated Debt; provided, however, the
Borrower may redeem or repurchase the Subordinated Debt in an aggregate amount
not to exceed $20,000,000 (such amount to include any accrued interest, premiums
or penalties associated therewith) during any fiscal year provided the Credit
Parties shall have delivered to the Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to such repurchase or redemption on a Pro
Forma Basis, the Credit Parties and their Subsidiaries would have been in
compliance with all the financial covenants set forth in Section 7.12. The
Subordinated Debt or the Subordinated Indenture may not be amended or modified
in any material manner without the prior written consent of the Required
Lenders, it being specifically understood and agreed that no amendment to
Article Four or
73

--------------------------------------------------------------------------------


Article Twelve of the Subordinated Indenture shall be made without the prior
written consent of the Required Lenders.


8.12 Limitations.


No Credit Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person's Capital Stock, (b) pay any Indebtedness owed to the
Borrower or any other Credit Party, (c) make loans or advances to any other
Credit Party or (d) transfer any of its property to any other Credit Party,
except for encumbrances or restrictions existing under or by reason of (i)
customary non-assignment provisions in any lease governing a leasehold interest,
(ii) this Credit Agreement and the other Credit Documents, (iii) the
Subordinated Indenture.


8.13 Sale Leasebacks.


No Credit Party will, nor will it permit any of its Subsidiaries to, directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, of any property (whether real or personal or mixed),
whether now owned or hereafter acquired, (a) which such Credit Party or
Subsidiary has sold or transferred or is to sell or transfer to any other Person
other than a Credit Party or (b) which such Credit Party or Subsidiary intends
to use for substantially the same purpose as any other property which has been
sold or is to be sold or transferred by such Credit Party or Subsidiary to any
Person in connection with such lease.


8.14 Negative Pledges.


Other than as set forth in Section 4.12 of the Subordinated Indenture, none of
the Credit Parties will, nor will it permit any of its Subsidiaries to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation.


8.15 Capital Expenditures.


The Credit Parties and their Subsidiaries will not make Capital Expenditures, in
any fiscal year, that would exceed $10,000,000 in the aggregate; provided,
however, in addition to the maximum annual Capital Expenditures permitted by the
preceding clause, the Credit Parties shall also be permitted to make (a) a one
time Capital Expenditure not to exceed $10,000,000 for the construction and/or
acquisition of a warehouse located in Chattanooga, Tennessee and (b) a one time
Capital Expenditure not to exceed $8,000,000 for the purchase of an airplane.


8.16 Operating Leases.


Neither the Borrower nor any of its Subsidiaries shall create, incur, assume or
permit to exist obligations under Operating Leases which require aggregate
annual payments in excess of $4,500,000.

74

--------------------------------------------------------------------------------




SECTION 9


EVENTS OF DEFAULT


9.1 Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"):


(a) Payment. Any Credit Party shall:


(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit; or


(ii) default, and such default shall continue for three or more days, in the
payment when due of any interest on the Loans or on any reimbursement
obligations arising from drawings under Letters of Credit or of any fees or
other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.


(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made.


(c) Covenants. Any Credit Party shall:


(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.4, 7.5, 7.6, 7.9, 7.10, 7.12, 7.13, 7.14,
7.15 or 7.16 or Section 8; or


(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 7.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of an officer of a Credit
Party becoming aware of such default or notice thereof given by the Agent; or


(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) or
(ii) of this Section 9.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
an officer of a Credit Party becoming aware of such default or notice thereof
given by the Agent.


(d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of an officer of a Credit Party becoming aware
of such default or notice thereof given by the Agent, or (ii) any Credit
Document shall fail to be in full force and effect or to give the Agent and/or
the Lenders the security interests, liens, rights, powers and privileges
purported to be created thereby.


(e) Guaranties. The guaranty given by the Credit Parties hereunder or by any
Additional Credit Party hereafter or any provision thereof shall cease to be in
full force and effect, or any guarantor
75

--------------------------------------------------------------------------------


thereunder or any Person acting by or on behalf of such guarantor shall deny or
disaffirm such Guarantor's obligations under such guaranty.


(f) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower or any of its Subsidiaries (i) a court or governmental agency having
jurisdiction in the premises shall enter a decree or order for relief in respect
of the Borrower or any of its Subsidiaries in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of any of the Borrower or any of its
Subsidiaries or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) the Borrower
or any of its Subsidiaries shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.


(g) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) of the Borrower or
any of its Subsidiaries in a principal amount in excess of $5,000,000, (i) a
Credit Party shall (A) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to any such Indebtedness, or
(B) default (after giving effect to any applicable grace period) in the
observance or performance of any term, covenant or agreement relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or agent on
behalf of such holders) to cause (determined without regard to whether any
notice or lapse of time is required) any such Indebtedness to become due prior
to its stated maturity; or (ii) any such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof.


(h) Judgments. (i) One or more final, non-appealable judgments, orders, or
decrees shall be entered against any one or more of the Borrower or any of its
Subsidiaries involving a liability of $5,000,000 or more, in the aggregate, (to
the extent not paid or covered by self-insurance or insurance provided by a
carrier who has acknowledged coverage) and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period of 30 days,
or (ii) one or more judgments, orders, decrees, fines, penalties, settlements,
indemnities, payments or other liabilities shall be entered against or incurred
by any one or more of the Borrower or any of its Subsidiaries resulting in a
liability not covered or reimbursable by insurance or third party indemnity
payments, in each case, that are not subject to dispute, of $25,000,000 or more,
in the aggregate in connection with products liability and/or insurance
litigation related thereto.


(i) ERISA. Any of the following events or conditions: (A) any "accumulated
funding deficiency," as such term is defined in Section 302 of ERISA and Section
412 of the Code, whether or not waived, shall exist with respect to any Plan, or
any lien shall arise on the assets of the Borrower or any of their Subsidiaries
or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a Termination Event
shall occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (C) a Termination Event shall
76

--------------------------------------------------------------------------------


occur with respect to a Multiemployer Plan or Multiple Employer Plan, which is,
in the reasonable opinion of the Agent, likely to result in (i) the termination
of such Plan for purposes of Title IV of ERISA, or (ii) the Borrower or any of
its Subsidiaries or any ERISA Affiliate incurring any liability in connection
with a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency or (within the meaning of Section 4245 of ERISA) such
Plan; or (D) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject the Borrower or any of its Subsidiaries or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which the Borrower or any of its Subsidiaries or any ERISA Affiliate has
agreed or is required to indemnify any person against any such liability.


(j) Ownership. There shall occur a Change of Control.


(k) Subordinated Debt. (i) Any holder of the Subordinated Debt alleges (or any
Governmental Authority with applicable jurisdiction determines) that the Lenders
are not holders of Senior Indebtedness (as defined in the Subordinated
Indenture) or (ii) the subordination provisions in the Subordinated Indenture
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Subordinated
Debt.


(l) Business. The Borrower commences to engage in any material respect in a line
of business or activity other than the business of manufacturing and marketing
of brand name over-the-counter pharmaceuticals, dietary supplements, functional
toiletries and cosmetics.


(m) Subordinated Indenture. There shall occur an "Event of Default" (or any
comparable term) under, and as defined in, the Subordinated Indenture, (ii) any
of the Credit Party Obligations for any reason shall cease to be "Designated
Senior Indebtedness" (or any comparable term) under, and as defined in, the
Subordinated Indenture, (iii) any Indebtedness other than the Credit Party
Obligations shall constitute "Designated Senior Indebtedness" (or any comparable
term) under, and as defined in, the Subordinated Indenture or (iv) the
subordination provisions of the Subordinated Indenture shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the notes issued thereunder.


(n) Convertible Notes. There shall occur an "Event of Default" (or any
comparable term) under, and as defined in, the Convertible Indenture.


9.2 Acceleration; Remedies.


Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived in writing by the Required
Lenders (or the Lenders as may be required hereunder), the Agent shall, upon the
request and direction of the Required Lenders, by written notice to the
Borrower, take any of the following actions:


(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.


(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other Indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
77

--------------------------------------------------------------------------------


hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties.


(c) Cash Collateral. Direct the Credit Parties to Cash Collateralize (and the
Credit Parties agree that upon receipt of such notice, or upon the occurrence of
an Event of Default under Section 9.1(f), they will immediately pay) the LOC
Obligations in an amount equal to the maximum aggregate amount which may be
drawn under all Letters of Credits then outstanding.


(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations arising from drawings under Letters of
Credit, all accrued interest in respect thereof, all accrued and unpaid fees and
other Indebtedness or obligations owing to the Lenders hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Agent or the Lenders, which notice or other action is expressly
waived by the Credit Parties.


Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has a separate right of payment and shall be considered a
separate "creditor" holding a separate "claim" within the meaning of Section
101(5) of the Bankruptcy Code or any other insolvency statute.




SECTION 10


AGENCY PROVISIONS


10.1 Appointment and Authority.


(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank
of America to act on its behalf as the Agent hereunder and under the other
Credit Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.


(b) The Agent shall also act as the "collateral agent" under the Credit
Documents, and each of the Lenders (in its capacities as a Lender and Swingline
Lender) and the Issuing Lender, hereby irrevocably appoints and authorizes the
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Credit Party Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 10.5 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Agent), shall be entitled to the
benefits of all provisions of this Section 10 and Section 11 (including Section
11.5(c), as though such co-agents, sub-agents and attorneys-in-fact were the
"collateral agent" under the Credit Documents) as if set forth in full herein
with respect thereto.

78

--------------------------------------------------------------------------------


10.2 Rights as a Lender.


The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.


10.3 Exculpatory Provisions.


The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, the Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents), provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Credit Document or applicable law;
and


(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.


The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.6 and 9.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the Issuing Lender.


The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Credit Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Credit Document
or any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents, (v)
the value or the sufficiency of any Collateral, or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

79

--------------------------------------------------------------------------------


10.4 Reliance by Agent.


The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the Agent
shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


10.5 Delegation of Duties.


The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.


10.6 Resignation of Agent.


The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Lender and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Lender, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section. Upon the acceptance of a
successor's appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Credit Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the
80

--------------------------------------------------------------------------------


Borrower and such successor. After the retiring Agent's resignation hereunder
and under the other Credit Documents, the provisions of this Section and Section
11.5 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.


Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. Upon the
acceptance of a successor's appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (ii) the
retiring Issuing Lender and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Credit
Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.
 
10.7 Non-Reliance by Agent and Other Lenders.


Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.


10.8 No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the Agent, a
Lender or the Issuing Lender hereunder.


10.9 Agent May File Proofs of Claim.


In case of the pendency of any proceeding under the Bankruptcy Code or any other
judicial proceeding relative to any Credit Party, the Agent (irrespective of
whether the principal of any Loan or LOC Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise.


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other Credit
Party Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Agent under Sections 3.4 and
11.5(a) allowed in such judicial proceeding; and

81

--------------------------------------------------------------------------------


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Agent and, if
the Agent shall consent to the making of such payments directly to the Lenders
and the Issuing Lender, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 3.4 and 11.5(a).


Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender to authorize the
Agent to vote in respect of the claim of any Lender or the Issuing Lender or in
any such proceeding.


10.10 Collateral and Guaranty Matters.


The Lenders and the Issuing Lender irrevocably authorize the Agent, at its
option and in its discretion,


(a) to release any Lien on any property granted to or held by the Agent under
any Credit Document (i) upon termination of the Commitments and payment in full
of all Credit Party Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Credit Document, or (iii) if approved, authorized
or ratified in writing in accordance with Section 11.6;


(b) to release any Guarantor from its Guaranty Obligations if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder; and


(c) to subordinate any Lien on any property granted to or held by the Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 8.2.


Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent's authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
Guaranty Obligations pursuant to this Section 10.10. In each case as specified
in this Section 10.10, the Agent will, at the Borrower's expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
Guaranty Obligations, in each case in accordance with the terms of the Credit
Documents and this Section 10.10.

82

--------------------------------------------------------------------------------




SECTION 11


MISCELLANEOUS


11.1 Notices; Effectiveness; Electronic Communications.


(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:


(i) if to the Borrower, the Agent, the Issuing Lender or the Swingline Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.1 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and


(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Agent, the Issuing Lender and the Swingline Lender.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Section 2, Section 3.3 and Section 3.7 if such Lender has notified
the Agent that it is incapable of receiving notices under such Sections by
electronic communication. The Agent or the Borrower (on behalf of itself and the
other Credit Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


(c) Effectiveness of Facsimile Documents and Signatures. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Requirements of Law, have the same
force and effect as manually-signed originals and shall be binding on all Credit
Parties, the Agent and the Lenders. The Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.


(d) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Notices of Borrowing and
Swingline Loan Notices)
83

--------------------------------------------------------------------------------


purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.


11.2 Right of Set-Off.


In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender (including, without limitation branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Credit Party against obligations and liabilities of such Credit Party to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Agent or the Lenders shall have made any demand
hereunder and although such obligations, liabilities or claims, or any of them,
may be contingent or unmatured, and any such set-off shall be deemed to have
been made immediately upon the occurrence of an Event of Default even though
such charge is made or entered on the books of such Lender subsequent thereto.
The Credit Parties hereby agree that any Person purchasing a participation in
the Loans and Commitments hereunder pursuant to Section 11.3(d) or 3.9 may
exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder.


11.3 Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.3(b), (ii) by way of participation in accordance with
the provisions of Section 11.3(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.3(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i) Minimum Amounts.

84

--------------------------------------------------------------------------------


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000, in the case of any assignment in respect of any Loan,
unless each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;


(C)  the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)  the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned;


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and


(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in Schedule
11.2; provided, however, that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of
85

--------------------------------------------------------------------------------


any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire.


(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.


(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.10, 3.14, 3.15 and 11.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.3(d).


(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender's obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agent, the Issuing Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 11.6 that affects
such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.10, 3.14
and 3.15 to the same extent as
86

--------------------------------------------------------------------------------


if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.3(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.9 as though it were a Lender.


(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.10 or 3.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.14 as though it were a Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g) Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


(h) Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitments and Revolving Loans pursuant
to Section 11.3(b), Bank of America may, (i) upon 30 days' notice to the
Borrower and the Lenders, resign as Issuing Lender and/or (ii) upon 30 days'
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swingline Lender, as the case may be. If Bank of America
resigns as Issuing Lender, it shall retain all the rights, powers, privileges
and duties of the Issuing Lender hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Lender and
all LOC Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.2(c)). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.3. Upon the appointment of a successor Issuing
Lender and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swingline Lender, as the case may be, and (b) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

87

--------------------------------------------------------------------------------


11.4 No Waiver; Remedies Cumulative.


No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any Credit Party and the Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent or any Lender would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Agent or the Lenders to any other or further action in any
circumstances without notice or demand.


11.5 Payment of Expenses; Indemnification.


(a) Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agent for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Credit Agreement and
the other Credit Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel and costs
and expenses in connection with the use of Intralinks, Inc. or other similar
information transmission systems in connection with this Credit Agreement, and
(b) to pay or reimburse the Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents (including all such costs and expenses incurred during any
"workout" or restructuring in respect of the Credit Party Obligations and during
any legal proceeding, including any proceeding under the Bankruptcy Code or any
similar laws), including all reasonable fees and expenses of legal counsel. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Agent and the cost of independent public
accountants and other outside experts retained by the Agent or any Lender. All
amounts due under this Section 11.5(a) shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Revolving Committed Amount and repayment of all other Credit
Party Obligations.


(b) Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, directors,
officers, employees, counsel, trustees, advisors, agents and attorneys-in-fact
(collectively the "Indemnitees") from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including reasonable fees and expenses
of legal counsel) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Credit Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (c) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower,
any Subsidiary or any other Credit Party, or any liability under Environmental
88

--------------------------------------------------------------------------------


Laws related in any way to the Borrower, any Subsidiary or any other Credit
Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the "Indemnified Liabilities"); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Credit Agreement, nor shall any
Indemnitee have any liability for any indirect, punitive or consequential
damages relating to this Credit Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 11.5(b)
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the resignation of the Agent, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Credit Party Obligations.


11.6 Amendments, Waivers and Consents.


No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Credit Party, as the case
may be, and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:


(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.2 or of any Default or Event of Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);


(b) postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Committed Amount hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;


(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or LOC Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.6) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend Section 3.1(b) for the purpose of changing the default
rate of interest or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the default rate of interest specified in Section
3.1(b) or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or LOC Borrowing or to reduce any fee payable hereunder;

89

--------------------------------------------------------------------------------


(d) change Section 3.8 or Section 3.9 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;


(e) change any provision of this Section or the definition of "Required Lenders"
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby;


(f) except in connection with an Asset Disposition permitted under Section 8.5,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;


(g) release the Borrower or, except in connection with a merger or consolidation
permitted under Section 8.4 or an Asset Disposition permitted under Section 8.5,
all or substantially all of the Guarantors, from its or their obligations under
the Credit Documents without the written consent of each Lender directly
affected thereby;


(h) without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any Swingline Loans and LOC Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.2 for purposes of any
Revolving Loan borrowing or LOC Borrowing, (ii) amend, change, waive, discharge
or terminate Sections 2.1(a) and (e), 2.2, 2.3 or 2.5(b)(i) or any term,
covenant or agreement contained in Section 8 or Section 9 or (iii) amend or
change any provision of this Section 11.6(h);


(i) without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the outstanding Term Loan (and
participations therein), (A) amend, change, waive, discharge or terminate
Section 3.3(b)(vi) so as to alter the manner of application of proceeds of any
mandatory prepayment required by Section 3.3(b)(ii), (iii), (iv) or (v) hereof
or (B) amend or change any provision of this Section 11.6(i);


(j) without the consent of Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the outstanding Incremental Term Loan (and
participations therein), (A) amend, change, waive, discharge or terminate
Section 3.3(b)(vi) so as to alter the manner of application of proceeds of any
mandatory prepayment required by Section 3.3(b)(ii), (iii), (iv) or (v) hereof
or (B) amend or change any provision of this Section 11.6(j); or


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Credit Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above, affect the
rights or duties of the Agent under this Credit Agreement or any other Credit
Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

90

--------------------------------------------------------------------------------


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.


11.7 Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.


11.8 Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9 USA PATRIOT Act Notice.


Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower in accordance with the Act.


11.10 Survival of Indemnification and Representations and Warranties.


All indemnities set forth herein and all representations and warranties made
hereunder and in any other Credit Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery of this Credit Agreement, the making of the Loans, the
issuance of the Letters of Credit, the repayment of the Loans, LOC Obligations
and other obligations and the termination of the Commitments hereunder. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any
extension of credit hereunder, and shall continue in full force and effect as
long as any Loan or any other Credit Party Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.11 Governing Law; Venue.


(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York
sitting in New York City and the United States District Court of the Southern
District, and any appellate court from any thereof, and, by execution and
delivery of this Credit Agreement, each Credit Party hereby irrevocably
91

--------------------------------------------------------------------------------


accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. Each Credit Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.1, such service to become effective 30 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against a Credit Party in any other jurisdiction.


(b) Each Credit Party hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.


11.12 Waiver of Jury Trial.


EACH PARTY TO THIS CREDIT AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS CREDIT AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


11.13 Time.


All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.


11.14 Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.15 Entirety.


This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

92

--------------------------------------------------------------------------------


11.16 Binding Effect; Further Assurances.


This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Guarantors and the Agent,
and the Agent shall have received copies hereof (telefaxed or otherwise) which,
when taken together, bear the signatures of each Lender, and thereafter this
Credit Agreement shall be binding upon and inure to the benefit of the Borrower,
the Guarantors, the Agent and each Lender and their respective successors and
assigns. The Borrower further agrees, upon the request of the Agent and/or the
Required Lenders, to promptly take such actions, as reasonably requested, as are
appropriate to carry out the intent of this Credit Agreement and the other
Credit Documents, including, but not limited to, such actions as are reasonably
necessary to ensure that the Agent, for the benefit of the Lenders, has a
perfected security interest in all Collateral securing the Credit Party
Obligations, subject to no Liens other than Permitted Liens.


11.17 Designated Senior Indebtedness.


The Borrower hereby designates this Credit Agreement and the Credit Party
Obligations evidenced hereby as "Designated Senior Indebtedness" (as defined in
the Subordinated Indenture) for all purposes of the Subordinated Indenture.


11.18 Treatment of Certain Information; Confidentiality.


Each of the Agent, the Issuing Lender and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations or (iii) any
pledgee under Section 11.3(f), (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.


For purposes of this Section, "Information" means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Agent, the Issuing Lender or any Lender on
a nonconfidential basis prior to disclosure by any Credit Party or any
Subsidiary thereof, provided that, in the case of information received from a
Credit Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to
93

--------------------------------------------------------------------------------


maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Agent, the Issuing Lender and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.


11.19 No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document) are an arm's-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Agent and the
Arranger, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Agent and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Agent or the Arranger
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and neither the Agent nor the Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Credit Documents; (iv) the Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Agent nor the Arranger has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the Agent
and the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


94

--------------------------------------------------------------------------------

